 



Exhibit 10.19
SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
Dated as of June 6, 2006
Among
FERRELLGAS RECEIVABLES, LLC, as Seller,
FERRELLGAS, L.P., as Servicer,
JUPITER SECURITIZATION CORPORATION,
THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY HERETO,
As Financial Institutions,
FIFTH THIRD BANK
and
JPMORGAN CHASE BANK, N.A., as Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I. PURCHASE ARRANGEMENTS
    2  
 
       
Section 1.1 Purchase Facility
    2  
Section 1.2 Increases
    2  
Section 1.3 Decreases
    3  
Section 1.4 Payment Requirements
    3  
 
       
ARTICLE II. PAYMENTS AND ASSET INTEREST COLLECTIONS
    3  
 
       
Section 2.1 Payments
    3  
Section 2.2 Asset Interest Collections Prior to Amortization
    4  
Section 2.3 Asset Interest Collections Following Amortization
    5  
Section 2.4 Application of Asset Interest Collections
    5  
Section 2.5 Payment Rescission
    6  
Section 2.6 Maximum Purchaser Interests
    6  
Section 2.7 Clean-up Call
    6  
 
       
ARTICLE III. CP FUNDING
    6  
 
       
Section 3.1 CP Costs
    6  
Section 3.2 CP Costs Payments
    7  
Section 3.3 Calculation of CP Costs
    7  
 
       
ARTICLE IV. LIQUIDITY FUNDING
    7  
 
       
Section 4.1 Liquidity Funding
    7  
Section 4.2 Yield Payments
    7  
Section 4.3 Selection and Continuation of Tranche Periods
    8  
Section 4.4 Liquidity Interest Discount Rates
    8  
Section 4.5 Suspension of the LIBO Rate
    8  
 
       
ARTICLE V. REPRESENTATIONS AND WARRANTIES
    9  
 
       
Section 5.1 Representations and Warranties of the Seller
    9  
(a) Existence and Power
    9  
(b) Power and Authority; Due Authorization, Execution and Delivery
    9  
(c) No Conflict
    9  
(d) Governmental Authorization
    10  
(e) Actions, Suits
    10  
(f) Binding Effect
    10  
(g) Accuracy of Information
    10  
(h) Use of Proceeds
    10  
(i) Good Title
    10  
(j) Perfection
    11  
(k) Places of Business and Locations of Records
    11  
(l) Asset Interest Collections
    11  
(m) Material Adverse Effect
    11  
(n) Names
    11  
(o) Ownership of Seller
    11  
(p) Not a Regulated Entity
    12  
(q) Compliance with Law
    12  
(r) Compliance with Credit and Collection Policy
    12  
(s) Payments to Originator
    12  
(t) Enforceability of Contracts
    12  
(u) Eligible Receivables
    12  
(v) Net Asset Interest Balance
    12  

 



--------------------------------------------------------------------------------



 



              Page
(w) Accounting
    13  
Section 5.2 Financial Institution Representations and Warranties
    13  
(a) Existence and Power
    13  
(b) No Conflict
    13  
(c) Governmental Authorization
    13  
(d) Binding Effect
    13    
ARTICLE VI. CONDITIONS OF PURCHASES
    13    
Section 6.1 Conditions Precedent to Initial Incremental Purchase
    13  
Section 6.2 Conditions Precedent to All Purchases and Reinvestments
    13    
ARTICLE VII. COVENANTS
    14    
Section 7.1 Financial Reporting
    14  
(a) Annual Financial Statements
    14  
(b) Quarterly Financial Statements
    15  
(c) Receivable Interest Sale Agreement Financial Statements
    15  
Section 7.2 Certificates; Other Information
    15  
(a) Receivable Interest Sale Agreement Certificates
    15  
(b) Compliance Certificate
    15  
Section 7.3 Notices
    15  
Section 7.4 Compliance with Laws
    16  
Section 7.5 Preservation of Existence, Etc.
    16  
Section 7.6 Payment of Obligations
    16  
Section 7.7 Audits
    17  
Section 7.8 Keeping of Records and Books
    17  
Section 7.9 Compliance with Contracts and Credit and Collection Policy
    17  
Section 7.10 Purchasers’ Reliance
    17  
Section 7.11 Performance and Enforcement of Receivable Interest Sale Agreement
    20  
Section 7.12 Collections
    20  
Section 7.13 Ownership
    20  
Section 7.14 Taxes
    20  
Section 7.15 Negative Covenants of the Seller Parties
    21  
(a) Name Change, Offices and Records
    21  
(b) Change in Payment Instructions to Obligors
    21  
(c) Modifications to Contracts and Credit and Collection Policy
    21  
(d) Sales, Adverse Claims
    21  
(e) Net Asset Interest Balance
    21  
(f) Termination Date Determination
    21  
(g) Restricted Junior Payments
    22  
 
       
ARTICLE VIII. ADMINISTRATION AND COLLECTION
    22  
 
       
Section 8.1 Designation of Servicer
    22  
Section 8.2 Certain Duties of Servicer
    22  
Section 8.3 Collection Notices
    23  
Section 8.4 Responsibilities of Seller
    23  
Section 8.5 Reports
    23  
 
       
ARTICLE IX. AMORTIZATION EVENTS
    24  
 
       
Section 9.1 Amortization Events
    24  
Section 9.2 Remedies
    26  
 
       
ARTICLE X. INDEMNIFICATION
    26  
 
        ii


 



--------------------------------------------------------------------------------



 



              Page
Section 10.1 Indemnities by the Seller Parties
    26  
Section 10.2 Increased Cost and Reduced Return
    28  
Section 10.3 Other Costs and Expenses
    29  
Section 10.4 Allocations
    29  
 
       
ARTICLE XI. THE AGENT
    30  
 
       
Section 11.1 Authorization and Action
    30  
Section 11.2 Delegation of Duties
    30  
Section 11.3 Exculpatory Provisions
    30  
Section 11.4 Reliance by Agent
    31  
Section 11.5 Non-Reliance on Agent and Other Purchasers
    31  
Section 11.6 Reimbursement and Indemnification
    31  
Section 11.7 Agent in its Individual Capacity
    32  
Section 11.8 Successor Agent
    32  
 
       
ARTICLE XII. ASSIGNMENTS; PARTICIPATIONS
    32  
 
       
Section 12.1 Assignments
    32  
Section 12.2 Participations
    33  
 
       
ARTICLE XIII. FUNDING AGREEMENT
    34  
 
       
Section 13.1 Funding Agreement Fundings
    34  
Section 13.2 Terminating Financial Institutions
    34  
 
       
ARTICLE XIV. MISCELLANEOUS
    35  
 
       
Section 14.1 Waivers and Amendments
    35  
Section 14.2 Notices
    36  
Section 14.3 Ratable Payments
    36  
Section 14.4 Protection of Ownership Interests of the Purchasers
    37  
Section 14.5 Confidentiality
    37  
Section 14.6 Bankruptcy Petition
    38  
Section 14.7 Limitation of Liability
    38  
Section 14.8 CHOICE OF LAW
    38  
Section 14.9 CONSENT TO JURISDICTION
    38  
Section 14.10 WAIVER OF JURY TRIAL
    39  
Section 14.11 Integration; Binding Effect; Survival of Terms
    39  
Section 14.12 Counterparts; Severability; Section References
    39  
Section 14.13 JPMorgan Chase Roles
    40  
Section 14.14 Characterization
    40  
Section 14.15 Amendment and Restatement
    40  

Exhibits and Schedules

     
Exhibit I
  Definitions
Exhibit II
  Form of Purchase Notice
Exhibit III
  Principal Places of Business and Chief Executive Offices of the Seller
Parties; Locations of Records; Federal Employer Identification Number(s)
Exhibit IV
  Form of Compliance Certificate
Exhibit V
  Form of Assignment Agreement
Exhibit VI
  Form of Monthly Report
Schedule A
  Commitments
Schedule B
  Closing Documents
 
    iii


 



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
          THIS SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT, dated
as of June 6, 2006 (“Receivables Purchase Agreement”), is among Ferrellgas
Receivables, LLC, a Delaware limited liability company (“Seller”), Ferrellgas,
L.P., a Delaware limited partnership (“Ferrellgas”), as initial Servicer (the
initial Servicer together with Seller, the “Seller Parties” and each a “Seller
Party”), JPMorgan Chase Bank, N.A. (“JPMorgan Chase” and, together with its
successors and assigns hereunder that become Committed Purchasers, the
“Financial Institutions”), Jupiter Securitization Corporation (“Jupiter”), Fifth
Third Bank (“Fifth Third”), and JPMorgan Chase Bank, N.A., as agent for the
Purchasers hereunder or any successor agent hereunder (together with its
successors and assigns hereunder, the “Agent”). Unless defined elsewhere herein,
capitalized terms used in this Agreement shall have the meanings assigned to
such terms in Exhibit I and, if not defined therein, the meanings assigned to
such terms in the Receivable Interest Sale Agreement referenced therein.
PRELIMINARY STATEMENTS
     A. The Seller, Ferrellgas, JPMorgan Chase, Jupiter and the Agent have
previously executed and delivered that certain Amended and Restated Receivables
Purchase Agreement dated as of June 7, 2005 (the “Original Purchase Agreement”).
     B. The parties hereto desire to amend and restate (but not extinguish) the
Original Purchase Agreement in its entirety as hereinafter set forth through the
execution of this Second Amended and Restated Receivables Purchase Agreement.
     C. Seller desires to continue transferring and assigning Purchaser
Interests to the Purchasers from time to time. Jupiter may, in its absolute and
sole discretion, continue purchasing Purchaser Interests from Seller from time
to time, and Fifth Third shall purchase Purchaser Interests from Seller from
time to time hereafter. In the event that Jupiter declines to make any purchase,
the Financial Institutions shall, at the request of Seller, purchase Jupiter’s
Purchaser Interests from time to time. In addition, each Financial Institution
has agreed to continue providing a liquidity facility to Jupiter.
     D. JPMorgan Chase Bank, N.A. has been requested and is willing to act as
Agent on behalf of the Purchasers in accordance with the terms hereof.
          NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto, (i) do hereby
agree that the Original Purchase Agreement is amended and restated (but not
substituted or extinguished) in its entirety as set forth herein, and (ii) do
hereby further agree as follows:

1



--------------------------------------------------------------------------------



 



ARTICLE I.
PURCHASE ARRANGEMENTS
          Section 1.1 Purchase Facility.
               (a) Upon the terms and subject to the conditions hereof, Seller
may, at its option, from time to time during the period from the date hereof to
but not including the Facility Termination Date, sell and assign Purchaser
Interests to the Agent, for the benefit of Fifth Third, and simultaneously to
the Agent for the benefit of one or more of the Purchasers in Jupiter’s
Purchaser Group, whereupon from time to time (i) Fifth Third shall instruct the
Agent to purchase on Fifth Third’s behalf, and (ii) Jupiter may, at its option,
instruct the Agent to purchase on Jupiter’s behalf, or if Jupiter shall decline
to purchase, the Agent shall purchase, on behalf of the Financial Institutions,
Purchaser Interests; provided, however, that (A) the Purchase Prices for the
Purchaser Interests sold on any given Business Day shall be ratable in
accordance with each Purchaser Group’s respective Percentage, and (B) in no
event shall the aggregate Capital outstanding hereunder from either Purchaser
Group exceed the lesser of (1) such Group’s Group Purchase Limit and (2) the
Commitment Availability for such Purchaser Group. Seller hereby assigns,
transfers and conveys to the Agent, for the ratable benefit of the Purchaser
Groups in accordance with their respective Percentages, and the Agent hereby
acquires, all of Seller’s now owned and existing and hereafter arising or
acquired right, title and interest in and to the Purchaser Interests.
               (b) Seller may, upon at least 5 Business Days’ notice to the
Agent (who will promptly forward a copy of each such notice to the Purchasers)
terminate in whole or reduce in part, ratably between the Purchaser Groups (and,
within the Jupiter Group, ratably among the Financial Institutions), the unused
portion of the Purchase Limit and the Group Purchase Limits; provided that each
partial reduction of the Purchase Limit shall be in an amount equal to
$5,000,000 or an integral multiple thereof.
          Section 1.2 Increases. Seller shall provide the Agent with at least
one (1) Business Day’s prior notice in a form set forth as Exhibit II hereto of
each Incremental Purchase (a “Purchase Notice”), and the Agent will promptly
forward a copy of each such Purchase Notice to the Purchasers. Each Purchase
Notice shall be subject to Section 6.2 hereof and, except as set forth below,
shall be irrevocable and shall specify the requested Purchase Price (which shall
not be less than $1,000,000) and date of purchase and, in the case of an
Incremental Purchase to be funded by a through the purchase of a Liquidity
Interest, the requested Discount Rate and Tranche Period. Following receipt of a
Purchase Notice, Fifth Third shall advise the Agent and Seller if its CP
Availability Period has ended, and the Agent shall determine whether Jupiter
agrees to make the Jupiter Group’s Percentage of the purchase. If Jupiter
declines to make the Jupiter Group’s Percentage of a proposed purchase or if
Fifth Third’s CP Availability Period has ended, Seller may cancel the Purchase
Notice as to both Purchaser Groups. In the absence of such a cancellation, (a)
in the case of Jupiter’s decision not to participate in such purchase, the Agent
shall notify the Financial Institutions of its receipt of such Purchase Notice
and of Jupiter’s declining to make the Jupiter Group’s Percentage of such
purchase, and the Incremental Purchase of the Jupiter Group’s Purchaser Interest
shall be made by such Financial Institutions, and (b) in the case of the end of
Fifth Third’s CP Availability Period, Fifth Third’s Percentage of such purchase
will be funded as a Fifth Third Liquidity Interest. On the date of

2



--------------------------------------------------------------------------------



 



each Incremental Purchase, upon satisfaction of the applicable conditions
precedent set forth in Article VI, the applicable Purchasers shall initiate a
wire transfer to the Facility Account, of immediately available funds, no later
than 12:00 noon (Chicago time), in an amount equal to (i) in the case of Jupiter
or Fifth Third, its Purchaser Group’s Percentage of the aggregate Purchase
Price, or (ii) in the case of a Financial Institution, such Financial
Institution’s Pro Rata Share of the Jupiter Group’s Percentage of the Purchase
Price.
          Section 1.3 Decreases. Seller shall provide the Agent (who will
promptly forward a copy of each such notice to the Purchasers) prior written
notice (a “Reduction Notice”) in conformity with the Required Notice Period of
any proposed reduction of Aggregate Capital from Asset Interest Collections.
Such Reduction Notice shall designate (i) the date (the “Proposed Reduction
Date”) upon which any such reduction of Aggregate Capital shall occur (which
date shall give effect to the applicable Required Notice Period), (ii) the
amount of Aggregate Capital to be reduced (the “Aggregate Reduction”) which
shall be applied ratably to the Purchaser Interests of each Purchaser in
accordance with the amount of Capital (if any) owing to such Purchaser in each
case divided by the Aggregate Capital at such time, and (iii) each Purchaser’s
portion of such Aggregate Reduction. Only one (1) Reduction Notice shall be
outstanding at any time.
          Section 1.4 Payment Requirements. All amounts to be paid or deposited
by any Seller Party pursuant to any provision of this Agreement shall be paid or
deposited in accordance with the terms hereof no later than 12:00 noon (Chicago
time) on the day when due in immediately available funds, and if not received
before 12:00 noon (Chicago time) shall be deemed to be received on the next
succeeding Business Day. All amounts payable to the Agent or any Purchaser shall
be paid to the Agent, for its own account or for the account of such Purchaser,
as applicable, at the Agent’s principal office in Chicago, Illinois until
otherwise notified by the Agent, and the Agent shall promptly remit Fifth
Third’s portion thereof in immediately available funds to such account as Fifth
Third may from time to time specify in writing. All computations of Yield at the
LIBO Rate, per annum fees calculated as part of any CP Costs, per annum fees
hereunder and per annum fees under the Fee Letters shall be made on the basis of
a year of 360 days for the actual number of days elapsed. All computations of
Yield at the Base Rate shall be made on the basis of a year of 365 (or, when
appropriate, 366) days for the actual number of days elapsed. If any amount
hereunder shall be payable on a day which is not a Business Day, such amount
shall be payable on the next succeeding Business Day.
ARTICLE II.
PAYMENTS AND ASSET INTEREST COLLECTIONS
          Section 2.1 Payments. Notwithstanding any limitation on recourse
contained in this Agreement, Seller shall immediately pay to each Purchaser
Group when due on a full recourse basis: (i) such fees as are set forth in the
Fee Letters (which fees, in the case of the Jupiter Group, shall be sufficient
to pay all fees owing to the Financial Institutions), (ii) all CP Costs, (iii)
all amounts payable as Yield, (iv) all amounts payable as Deemed Collections
(which shall be immediately due and payable by Seller and applied to reduce
outstanding Aggregate Capital hereunder in accordance with Sections 2.2 and 2.3
hereof), (v) all amounts required

3



--------------------------------------------------------------------------------



 



pursuant to Section 2.6, (vi) all amounts payable pursuant to Article X, if any,
(vii) all Servicer costs and expenses, including the Servicing Fee, in
connection with servicing, administering and collecting the Pool Receivables,
(viii) all Broken Funding Costs, and (ix) all Default Fees (collectively, the
“Recourse Obligations”). If Seller fails to pay any of the Recourse Obligations
when due, Seller agrees to pay, on demand, the Default Fee in respect thereof
until paid. Notwithstanding the foregoing, no provision of this Agreement or any
Fee Letter shall require the payment or permit the collection of any amounts
hereunder in excess of the maximum permitted by applicable law. If at any time
Seller receives any Asset Interest Collections or is deemed to receive any Asset
Interest Collections, Seller shall immediately pay such Asset Interest
Collections or Deemed Collections to the Servicer for application in accordance
with the terms and conditions hereof and, at all times prior to such payment,
such Asset Interest Collections or Deemed Collections shall be held in trust by
Seller for the exclusive benefit of the Purchasers and the Agent.
          Section 2.2 Asset Interest Collections Prior to Amortization. Prior to
the Amortization Date, any Asset Interest Collections and Deemed Collections
received by the Servicer and all Asset Interest Collections received by the
Servicer shall be set aside and held in trust by the Servicer for the payment of
any accrued and unpaid Aggregate Unpaids or for a Reinvestment as provided in
this Section 2.2. If at any time any Asset Interest Collections are received by
the Servicer prior to the Amortization Date, (a) the Servicer shall set aside
the Termination Percentage (hereinafter defined) of Asset Interest Collections
evidenced by the Purchaser Interests of each Terminating Financial Institution
and (b) Seller hereby requests and the applicable Purchasers (other than any
Terminating Financial Institutions) hereby agree to make, simultaneously with
such receipt, a reinvestment (each, a “Reinvestment”) with that portion of the
balance of each and every Asset Interest Collection received by the Servicer
that is part of any Purchaser Interest (other than any Purchaser Interests of
Terminating Financial Institutions), such that after giving effect to such
Reinvestment, the amount of Capital of such Purchaser Interest immediately after
such receipt and corresponding Reinvestment shall be equal to the amount of
Capital immediately prior to such receipt. On each Settlement Date prior to the
occurrence of the Amortization Date, the Servicer shall remit to the Agent’s
account for the ratable benefit of the Purchaser Groups in accordance with their
respective Percentages, the amounts set aside during the preceding Settlement
Period that have not been subject to a Reinvestment and apply such amounts (if
not previously paid in accordance with Section 2.1) first, to reduce unpaid CP
Costs, Yield and other Recourse Obligations, ratably between the Purchaser
Groups in accordance with their respective amounts of such Recourse Obligations,
and second, to reduce the Capital of all Purchaser Interests of Terminating
Financial Institutions, applied ratably to each Terminating Financial
Institution according to its respective Termination Percentage. If such Capital,
CP Costs, Yield and other Recourse Obligations shall be reduced to zero, any
additional Asset Interest Collections received by the Servicer (i) if
applicable, shall be remitted to Agent’s account for the ratable benefit of the
Purchaser Groups in accordance with their respective Percentages, no later than
12:00 noon (Chicago time) to the extent required to fund any Aggregate Reduction
on such Settlement Date and (ii) any balance remaining thereafter shall be
remitted from the Servicer to Seller on such Settlement Date. Each Terminating
Financial Institution shall be allocated a ratable portion of the Jupiter
Group’s Percentage of Collections from the date of any assignment by Jupiter to
the Financial Institutions pursuant to a Funding Agreement (the “Termination
Date”) until such Terminating Financing Institution’s

4



--------------------------------------------------------------------------------



 



Capital shall be paid in full. This ratable portion shall be calculated on the
Termination Date of each Terminating Financial Institution as a percentage equal
to (i) Capital of such Terminating Financial Institution outstanding on its
Termination Date, divided by (ii) the aggregate Capital outstanding from the
Jupiter Group on such Termination Date (the “Termination Percentage”). Each
Terminating Financial Institution’s Termination Percentage shall remain constant
prior to the Amortization Date. On and after the Amortization Date, each
Termination Percentage shall be disregarded, and all Purchasers’ Capital shall
be reduced ratably in accordance with Section 2.4.
          Section 2.3 Asset Interest Collections Following Amortization. On the
Amortization Date and on each day thereafter, Seller shall remain liable on a
full-recourse basis to pay the Recourse Obligations pursuant to Section 2.1, and
the Servicer shall set aside and hold in trust, for the holder of each Purchaser
Interest, all Asset Interest Collections received on such day. On and after the
Amortization Date, the Servicer shall, at any time upon the request from time to
time by (or pursuant to standing instructions from) the Agent or Fifth Third
(i) remit to the Agent, for the ratable account of the Purchasers, the amounts
set aside pursuant to the preceding sentence, and (ii) apply such amounts to
reduce the Capital associated with each such Purchaser Interest and any other
Aggregate Unpaids in accordance with Section 2.4.
          Section 2.4 Application of Asset Interest Collections. If there shall
be insufficient funds on deposit for the Servicer to distribute funds in payment
in full of the aforementioned amounts pursuant to Section 2.2 or 2.3 (as
applicable), the Servicer shall distribute funds:
     first, to the payment of the Servicer’s reasonable out-of-pocket costs and
expenses in connection with servicing, administering and collecting the Pool
Receivables, including the Servicing Fee, if Seller or one of its Affiliates is
not then acting as the Servicer,
     second, to the reimbursement of the Agent’s and Purchasers’ costs of
collection and enforcement of this Agreement,
     third, ratably to the payment of all accrued and unpaid fees under the Fee
Letters, CP Costs and Yield,
     fourth, (to the extent applicable) to the ratable reduction of the
Aggregate Capital (without regard to any Termination Percentage),
     fifth, for the ratable payment of all other unpaid Recourse Obligations,
provided that to the extent such Recourse Obligations relate to the payment of
Servicer costs and expenses, including the Servicing Fee, when Seller or one of
its Affiliates is acting as the Servicer, such costs and expenses will not be
paid until after the payment in full of all other Recourse Obligations, and
     sixth, after the Aggregate Unpaids have been indefeasibly reduced to zero,
to Seller.

5



--------------------------------------------------------------------------------



 



Asset Interest Collections applied to the payment of Aggregate Unpaids shall be
distributed in accordance with the aforementioned provisions, and, giving effect
to each of the priorities set forth above in this Section 2.4, shall be shared
ratably (within each priority) among the Agent and the Purchasers in accordance
with the amount of such Aggregate Unpaids owing to each of them in respect of
each such priority.
          Section 2.5 Payment Rescission. No payment of any of the Aggregate
Unpaids shall be considered paid or applied hereunder to the extent that, at any
time, all or any portion of such payment or application is rescinded by
application of law or judicial authority, or must otherwise be returned or
refunded for any reason. Seller shall remain obligated for the amount of any
payment or application so rescinded, returned or refunded, and shall promptly
pay to the Agent (for the account of the applicable Person or Persons who
suffered such rescission, return or refund) the full amount thereof, plus the
Default Fee from the date of any such rescission, return or refunding.
          Section 2.6 Maximum Purchaser Interests. Seller shall ensure that the
Purchaser Interests of the Purchasers shall at no time exceed in the aggregate
100%. If the aggregate of the Purchaser Interests of the Purchasers exceeds
100%, Seller shall pay to the Agent’s account for the ratable benefit of the
Purchasers in accordance with their Percentages within one (1) Business Day an
amount to be applied to reduce the aggregate Capital, such that after giving
effect to such payments, the aggregate of the Purchaser Interests equals or is
less than l00%.
          Section 2.7 Clean-up Call. In addition to Sellers rights pursuant to
Section 1.3, the Servicer shall have the right (after providing written notice
to the Agent in accordance with the Required Notice Period), to direct the
Seller at any time following the reduction of the Aggregate Capital to a level
that is less than 10.0% of the original Purchase Limit, repurchase from the
Purchasers all, but not less than all, of the then outstanding Purchaser
Interests (a “Clean-up Call” ). The Agent will promptly forward a copy of each
such notice to the Purchasers. The aggregate purchase price in respect thereof
shall be an amount equal to the Aggregate Unpaids through the date of such
repurchase, payable in immediately available funds. Such repurchase shall be
without representation, warranty or recourse of any kind by, on the part of, or
against any Purchaser or the Agent, except that the Agent and the Purchasers
shall represent and warrant that the Purchasers Interests are free and clear of
any Adverse Claim created by any of them. Upon such payment in full of the
Aggregate Unpaids following a Clean-up Call, the Commitments and this Agreement
shall terminate and be of no further force and effect, except for provisions
which expressly survive termination.
ARTICLE III.
CP FUNDING
          Section 3.1 CP Costs. Seller shall pay CP Costs with respect to the
Capital associated with each Purchaser Interest (a) of Jupiter for each day that
any Capital in respect of such Purchaser Interest is outstanding and (b) of
Fifth Third for each day that any Capital in respect of such Purchaser Interest
is outstanding during a CP Availability Period. Each such Purchaser Interest
funded substantially with Pooled Commercial Paper shall accrue CP Costs each day
on a pro rata basis, based upon the percentage share the Capital in respect of
such

6



--------------------------------------------------------------------------------



 



Purchaser Interest represents in relation to all assets held by Jupiter or
Fountain Square, as applicable, and funded substantially with Pooled Commercial
Paper.
          Section 3.2 CP Costs Payments. On each applicable Settlement Date,
Seller shall pay to the Agent’s account (for the benefit of Jupiter and Fifth
Third) an aggregate amount equal to all accrued and unpaid CP Costs in respect
of the Capital associated with all Purchaser Interests of Jupiter or Fifth
Third, as the case may be, for the immediately preceding Accrual Period in
accordance with Article II.
          Section 3.3 Calculation of CP Costs. On or before the 5th Business Day
of each calendar month hereafter while Jupiter has any Purchaser Interest
outstanding and Fifth Third has funding available from Fountain Square, (a) the
Agent shall calculate the aggregate amount of CP Costs owing to Jupiter for the
applicable Accrual Period, and (b) Fifth Third shall calculate the aggregate
amount of CP Costs owing to Fifth Third for the applicable Accrual Period, and
Fifth Third shall notify the Agent of Fifth Third’s CP Costs for such Accrual
Period. Within two (2) Business Days thereafter, the Agent shall notify Seller
of the CP Costs for each of Jupiter and Fifth Third for such Accrual Period.
ARTICLE IV.
LIQUIDITY FUNDING
          Section 4.1 Liquidity Funding. Each Liquidity Interest shall accrue
Yield for each day during its Tranche Period at either the LIBO Rate or the Base
Rate in accordance with the terms and conditions hereof. Until Seller gives
notice to the Agent (who will promptly forward a copy of each such notice to the
Committed Purchasers) of another Discount Rate in accordance with Section 4.4
hereof, the initial Discount Rate for any Purchaser Interest transferred by
Jupiter to the Financial Institutions pursuant to a Funding Agreement and for
any Fifth Third Liquidity Interest shall be the Base Rate. If the Financial
Institutions acquire by assignment from Jupiter any Purchaser Interest pursuant
to a Funding Agreement, each Purchaser Interest so assigned shall each be deemed
to have a new Tranche Period commencing on the date of any such assignment. If
the CP Availability Period ends, Fifth Third shall promptly notify the Agent and
the Seller Parties of such termination, and each Purchaser Interest of Fifth
Third shall be deemed to have a new Tranche Period commencing on the date the CP
Availability Period ended.
          Section 4.2 Yield Payments. On the Settlement Date for each Liquidity
Interest, Seller shall pay to the Agent (for the benefit of the Financial
Institutions or Fifth Third, as applicable) an aggregate amount equal to the
accrued and unpaid Yield for the entire Tranche Period of each such Liquidity
Interest in accordance with Article II.

7



--------------------------------------------------------------------------------



 



          Section 4.3 Selection and Continuation of Tranche Periods.
          (a) With consultation from (and approval by) the Agent, Seller shall
from time to time request Tranche Periods for the Liquidity Interests, provided
that, at any time any Liquidity Interest is outstanding, Seller shall always
request Tranche Periods from such Purchaser such that at least one Tranche
Period shall end on the date specified in clause (A) of the definition of
Settlement Date.
          (b) Seller, on the one hand, and as applicable, the Agent or Fifth
Third, on the other hand, upon notice to and consent by the other received at
least three (3) Business Days prior to the end of a Tranche Period (the
“Terminating Tranche”) for any Purchaser Interest, may, effective on the last
day of the Terminating Tranche: (i) divide any such Purchaser Interest into
multiple Purchaser Interests of the same Purchaser Group, (ii) combine any such
Purchaser Interest with one or more other Purchaser Interests of the same
Purchaser Group that have a Terminating Tranche ending on the same day as such
Terminating Tranche or (iii) combine any such Purchaser Interest with a new
Purchaser Interests of the same Purchaser Group to be purchased on the day such
Terminating Tranche ends, provided, that in no event may a Purchaser Interest of
Jupiter be combined with a Purchaser Interest of the Financial Institutions or
of Fifth Third, and in no event may a Purchaser Interest of Fifth Third be
combined with a Purchaser Interest of anyone in the Jupiter Group.
          Section 4.4 Liquidity Interest Discount Rates. Seller may select the
LIBO Rate or the Base Rate for each Liquidity Interest. Seller shall by 12:00
noon (Chicago time): (i) at least three (3) Business Days prior to the
expiration of any Terminating Tranche with respect to which the LIBO Rate is
being requested as a new Discount Rate and (ii) at least one (1) Business Day
prior to the expiration of any Terminating Tranche with respect to which the
Base Rate is being requested as a new Discount Rate, give the Agent (who will
promptly forward a copy of each such notice to the applicable Committed
Purchasers) irrevocable notice of the new Discount Rate for the Purchaser
Interest associated with such Terminating Tranche. Until Seller gives notice in
accordance with the preceding sentence of another Discount Rate, the initial
Discount Rate for any Purchaser Interest transferred to the Financial
Institutions pursuant to a Funding Agreement, and of any Purchaser Interest of
Fifth Third outstanding when the CP Availability Period ends, shall be the Base
Rate.
          Section 4.5 Suspension of the LIBO Rate.
          (a) If any Committed Purchaser notifies Seller that it has determined
that funding its Liquidity Interest at a LIBO Rate would violate any applicable
law, rule, regulation, or directive of any governmental or regulatory authority,
whether or not having the force of law, or that (i) deposits of a type and
maturity appropriate to match fund its Liquidity Interests at such LIBO Rate are
not available or (ii) such LIBO Rate does not accurately reflect the cost of
acquiring or maintaining a Liquidity Interest at such LIBO Rate, then the
Committed Purchaser(s) in the applicable Purchaser Group shall suspend the
availability of such LIBO Rate and require Seller to select the Base Rate for
any Liquidity Interest accruing Yield at such LIBO Rate.

8



--------------------------------------------------------------------------------



 



          (b) If less than all of the Financial Institutions give a notice to
the Agent pursuant to Section 4.5(a), each Financial Institution which gave such
a notice shall be obliged, at the request of Seller, Jupiter or the Agent, to
assign all of its rights and obligations hereunder to (i) another Financial
Institution or (ii) another funding entity nominated by Seller or the Agent that
is acceptable to Jupiter and willing to participate in this Agreement through
the Liquidity Termination Date in the place of such notifying Financial
Institution; provided that (i) the notifying Financial Institution receives
payment in full, pursuant to an Assignment Agreement, of an amount equal to such
notifying Financial Institution’s Pro Rata Share of the Capital and Yield owing
to all of the Financial Institutions and all accrued but unpaid fees and other
costs and expenses payable in respect of its Pro Rata Share of the Purchaser
Interests of the Financial Institutions, and (ii) the replacement Financial
Institution otherwise satisfies the requirements of Section 12.1(b).
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
          Section 5.1 Representations and Warranties of the Seller. Each Seller
Party hereby represents and warrants to the Agent and the Purchasers, as to
itself, as of the date hereof and as of the date of each Incremental Purchase
and the date of each Reinvestment that:
               (a) Existence and Power. Such Seller Party is duly organized,
validly existing and in good standing under the laws of Delaware, and is duly
qualified to do business and is in good standing as a foreign entity, and has
and holds all organizational power and all governmental licenses,
authorizations, consents and approvals required to carry on its business in each
jurisdiction in which its business is conducted except where the failure to so
qualify or so hold could not reasonably be expected to have a Material Adverse
Effect.
               (b) Power and Authority; Due Authorization, Execution and
Delivery. The execution and delivery by such Seller Party of this Agreement and
each other Transaction Document to which it is a party, and the performance of
its obligations hereunder and thereunder and, Seller’s use of the proceeds of
the purchases made hereunder, are within its organizational powers and authority
and have been duly authorized by all necessary action on its part. This
Agreement and each other Transaction Document to which such Seller Party is a
party has been duly executed and delivered by such Seller Party.
               (c) No Conflict. The execution and delivery by such Seller Party
of this Agreement and each other Transaction Document to which it is a party,
and the performance of its obligations hereunder and thereunder do not
contravene or violate (i) its Organization Documents, (ii) any law, rule or
regulation applicable to it, (iii) any restrictions under any agreement,
contract or instrument to which it is a party or by which it or any of its
property is bound, or (iv) any order, writ, judgment, award, injunction or
decree binding on or affecting it or its property, and do not result in the
creation or imposition of any Adverse Claim on assets of such Seller Party
(except as created under the Transaction Documents) except, in each case, where
such contravention or violation could not reasonably be expected to have a
Material Adverse Effect; and no transaction contemplated hereby requires
compliance with any bulk sales act or similar law.

9



--------------------------------------------------------------------------------



 



               (d) Governmental Authorization. Other than the filing of the
financing statements required hereunder and under the Receivable Interest Sale
Agreement, no authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution and delivery by such Seller Party of this Agreement and each other
Transaction Document to which it is a party and the performance of its
obligations hereunder and thereunder.
               (e) Actions, Suits. There are no actions, suits or proceedings
pending, or to the best of such Seller Party’s knowledge, threatened, against or
affecting such Seller Party, or any of its properties, in or before any
Governmental Authority, which (a) purport to affect or pertain to this Agreement
or any other Transaction Document or any of the transactions contemplated hereby
or thereby; or (b) if determined adversely to Originator, would reasonably be
expected to have a Material Adverse Effect. No injunction, writ, temporary
restraining order or any order of any nature has been issued by any court or
other Governmental Authority purporting to enjoin or restrain the execution,
delivery or performance of this Agreement or any other Transaction Document, or
directing that the transactions provided for herein or therein not be
consummated as herein or therein provided.
               (f) Binding Effect. This Agreement and each other Transaction
Document to which such Seller Party is a party constitute the legal, valid and
binding obligations of such Seller Party enforceable against such Seller Party
in accordance with their respective terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
               (g) Accuracy of Information. All information heretofore furnished
by such Seller Party or any of its Affiliates to the Agent or any Purchaser for
purposes of or in connection with this Agreement, any of the other Transaction
Documents or any transaction contemplated hereby or thereby is, and all such
information hereafter furnished by such Seller Party or any of its Affiliates to
the Agent or any Purchaser will be, true and accurate in every material respect
on the date such information is stated or certified and does not and will not
contain any untrue statement of a material fact or omit any material fact
required to be stated therein or necessary to make the statements made therein,
in light of the circumstances under which they are made, not misleading as of
the time when made or delivered.
               (h) Use of Proceeds. No proceeds of any purchase hereunder will
be used (i) for a purpose that violates, or would be inconsistent with,
Regulation T, U or X promulgated by the Board of Governors of the Federal
Reserve System from time to time or (ii) to acquire any security in any
transaction which is subject to Section 12, 13 or 14 of the Securities Exchange
Act of 1934, as amended.
               (i) Good Title. Immediately prior to each purchase hereunder,
Seller shall be the legal and beneficial owner of the Asset Interest, free and
clear of any Adverse Claim, except as created by the Transaction Documents.
There have been duly filed all financing statements or other similar instruments
or documents necessary under the UCC (or any

10



--------------------------------------------------------------------------------



 



comparable law) of all appropriate jurisdictions to perfect Seller’s ownership
interest in the Asset Interest.
               (j) Perfection. This Agreement, together with the filing of the
financing statements contemplated hereby, is effective to, and shall, upon each
purchase hereunder, transfer to the Agent for the benefit of the relevant
Purchaser or Purchasers (and the Agent for the benefit of such Purchaser or
Purchasers shall acquire from Seller) a valid and perfected first priority
undivided percentage ownership or security interest in the Asset Interest, free
and clear of any Adverse Claim, except as created by the Transactions Documents.
There have been duly filed all financing statements or other similar instruments
or documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect the Agent’s (on behalf of the Purchasers) ownership or
security interest in the Asset Interest.
               (k) Places of Business and Locations of Records. The offices
where the Seller Parties keep all of their respective records regarding the
Purchaser Interests are located at the address(es) listed on Exhibit III or such
other locations of which the Agent has been notified in accordance with
Section 7.2(a) in jurisdictions where all action required by Section 14.4(a) has
been taken and completed. Seller’s Federal Employer Identification Number is
correctly set forth on Exhibit III.
               (l) Asset Interest Collections. The conditions and requirements
set forth in Section 7.12 and in Section 5.12(a) of the Receivable Interest Sale
Agreement have at all times been satisfied and duly performed. Seller has not
granted any Person, other than the Servicer, dominion and control of any
Lock-Box or Collection Account, or the right to take dominion and control of any
such Lock-Box or Collection Account at a future time or upon the occurrence of a
future event. Servicer has not granted any Person, other than the Agent,
dominion and control of the Servicer’s Concentration Account, or the right to
take dominion and control of the Servicer’s Concentration Account at a future
time or upon the occurrence of a future event. Seller has not granted any
Person, other than the Agent, dominion and control of the Facility Account, or
the right to take dominion and control of the Facility Account at a future time
or upon the occurrence of a future event.
               (m) Material Adverse Effect. (i) The initial Servicer represents
and warrants that since January 31, 2005, no event has occurred that would have
a material adverse effect on the financial condition or operations of the
initial Servicer and its Subsidiaries or the ability of the initial Servicer to
perform its obligations under this Agreement, and (ii) Seller represents and
warrants that since the date of this Agreement, no event has occurred that would
have a material adverse effect on (A) the financial condition or operations of
Seller, (B) the ability of Seller to perform its obligations under the
Transaction Documents, or (C) the collectibility of the Pool Receivables
generally or any material portion of the Pool Receivables.
               (n) Names. In the past five (5) years, Seller has not used any
legal names, trade names or assumed names other than the name in which it has
executed this Agreement.
               (o) Ownership of Seller. Originator owns, directly or indirectly,
100% of the issued and outstanding Equity Interests of Seller, free and clear of
any Adverse Claim.

11



--------------------------------------------------------------------------------



 



Such Equity Interests are validly issued, fully paid and nonassessable, and
there are no options, warrants or other rights to acquire securities of Seller.
               (p) Not a Regulated Entity. Such Seller Party is not an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or any successor statute. Such Seller Party is not subject to
regulation under the Public Utility Holding Company Act of 1935, the Federal
Power Act, the Interstate Commerce Act, any state public utilities code, or any
other Federal or state statute or regulation limiting its ability to incur
Indebtedness or to sell interests in the Pool Receivables or the Asset Interest.
               (q) Compliance with Law. Such Seller Party has complied with all
applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Pool Receivable, together with the Contract related thereto, does not contravene
any laws, rules or regulations applicable thereto (including, without
limitation, laws, rules and regulations relating to truth in lending, fair
credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy), and no part of such Contract is in violation
of any such law, rule or regulation, except where such contravention or
violation could not reasonably be expected to have a Material Adverse Effect.
               (r) Compliance with Credit and Collection Policy. Such Seller
Party has complied in all material respects with the Credit and Collection
Policy with regard to each Pool Receivable and the related Contract, and has not
made any change to such Credit and Collection Policy, except such material
change as to which the Agent has been notified in accordance with Section 7.2(c)
and has consented.
               (s) Payments to Originator. Seller has given reasonably
equivalent value to Originator in consideration for the Asset Interest and such
transfer was not made for or on account of an antecedent debt. The transfer by
Originator of the Asset Interest under the Receivable Interest Sale Agreement is
not voidable under any section of the Bankruptcy Reform Act of 1978 (11 U.S.C.
§§ 101 et seq.), as amended.
               (t) Enforceability of Contracts. Each Contract with respect to
each Pool Receivable is effective to create, and has created, a legal, valid and
binding obligation of the related Obligor to pay the Outstanding Balance of the
Pool Receivable created thereunder and any accrued interest thereon, enforceable
against the Obligor in accordance with its terms, except as such enforcement may
be limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
               (u) Eligible Receivables. Each Receivable included in the Asset
Interest is an Eligible Receivable.
               (v) Net Asset Interest Balance. Seller has determined that,
immediately after giving effect to each purchase hereunder, the Net Asset
Interest Balance will at least equal 1.2 times the Aggregate Capital then
outstanding.

12



--------------------------------------------------------------------------------



 



               (w) Accounting. The manner in which such Seller Party accounts
for the transactions contemplated by this Agreement and the Receivable Interest
Sale Agreement does not jeopardize the true sale analysis.
          Section 5.2 Financial Institution Representations and Warranties. Each
Financial Institution hereby represents and warrants to the Agent and Jupiter
that:
               (a) Existence and Power. Such Financial Institution is a
corporation or a banking association duly organized, validly existing and in
good standing under the laws of its jurisdiction of incorporation or
organization, and has all power to perform its obligations hereunder.
               (b) No Conflict. The execution and delivery by such Financial
Institution of this Agreement and the performance of its obligations hereunder
are within its powers, have been duly authorized by all necessary action, do not
contravene or violate (i) its certificate or articles of incorporation or
association or by-laws, (ii) any law, rule or regulation applicable to it, (iii)
any restrictions under any agreement, contract or instrument to which it is a
party or any of its property is bound, or (iv) any order, writ, judgment, award,
injunction or decree binding on or affecting it or its property, and do not
result in the creation or imposition of any Adverse Claim on its assets. This
Agreement has been duly authorized, executed and delivered by such Financial
Institution.
               (c) Governmental Authorization. No authorization or approval or
other action by, and no notice to or filing with, any governmental authority or
regulatory body is required for the due execution and delivery by such Financial
Institution of this Agreement and the performance of its obligations hereunder.
               (d) Binding Effect. This Agreement constitutes the legal, valid
and binding obligation of such Financial Institution enforceable against such
Financial Institution in accordance with its terms, except as such enforcement
may be limited by applicable bankruptcy, insolvency, reorganization or other
similar laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether such enforcement is sought in a
proceeding in equity or at law).
ARTICLE VI.
CONDITIONS OF PURCHASES
          Section 6.1 Conditions Precedent to Initial Incremental Purchase. The
Original Purchase Agreement shall be amended and restated in its entirety as set
forth herein subject to the conditions precedent that (a) the Agent shall have
received on or before the date hereof those documents listed on Schedule B and
(b) the Agent and Fifth Third shall have received all fees and expenses required
to be paid on such date pursuant to the terms of this Agreement and the Fee
Letters.
          Section 6.2 Conditions Precedent to All Purchases and Reinvestments.
Each purchase of a Purchaser Interest (other than pursuant to a Funding
Agreement) and each Reinvestment shall be subject to the further conditions
precedent that (a) the Servicer shall have delivered to the Agent on or prior to
the date of such purchase or Reinvestment, in form and

13



--------------------------------------------------------------------------------



 



substance satisfactory to the Agent, all Monthly Reports and interim reports as
and when due under Section 8.5; (b) the Facility Termination Date shall not have
occurred; (c) the Agent and Fifth Third shall have received such other
approvals, opinions or documents as it may reasonably request and (d) on the
date of each such Incremental Purchase or Reinvestment, the following statements
shall be true (and acceptance of the proceeds of such Incremental Purchase or
Reinvestment shall be deemed a representation and warranty by Seller that such
statements are then true):
               (i) the representations and warranties set forth in Section 5.1
are true and correct on and as of the date of such Incremental Purchase or
Reinvestment as though made on and as of such date;
               (ii) no event has occurred and is continuing, or would result
from such Incremental Purchase or Reinvestment, that will constitute an
Amortization Event, and no event has occurred and is continuing, or would result
from such Incremental Purchase or Reinvestment, that would constitute a
Potential Amortization Event; and
               (iii) the Aggregate Capital does not exceed the Purchase Limit
and the aggregate Purchaser Interests do not exceed 100%.
It is expressly understood that each Reinvestment shall, unless otherwise
directed by the Agent or any Purchaser, occur automatically on each day that the
Servicer shall receive any Asset Interest Collections without the requirement
that any further action be taken on the part of any Person and notwithstanding
the failure of Seller to satisfy any of the foregoing conditions precedent in
respect of such Reinvestment. The failure of Seller to satisfy any of the
foregoing conditions precedent in respect of any Reinvestment shall give rise to
a right of the Agent and Fifth Third, which right may be exercised at any time
on demand of the Agent or Fifth Third, as applicable, to rescind the related
purchase and direct Seller to pay to the Purchaser Groups, ratably in accordance
with their respective Percentages, an aggregate amount equal to the Asset
Interest Collections prior to the Amortization Date that shall have been applied
to the affected Reinvestment.
ARTICLE VII.
COVENANTS
          Until the date on which the Aggregate Unpaids have been indefeasibly
paid in full and this Agreement terminates in accordance with its terms, each
Seller Party hereby covenants, as to itself, as set forth below:
          Section 7.1 Financial Reporting. Seller shall deliver to the Agent, in
form and detail satisfactory to the Agent:
               (a) Annual Financial Statements. As soon as available, but not
later than 100 days after the end of each fiscal year of Seller, an unaudited
balance sheet of Seller as at the end of such year and the related statements of
income or operations, members’ equity and cash flows for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
and certified by a Responsible Officer as fairly presenting, in accordance

14



--------------------------------------------------------------------------------



 



with GAAP, applied, if applicable, on a basis consistent with prior years, the
financial position and the results of operations of Seller;
               (b) Quarterly Financial Statements. As soon as available, but not
later than 45 days after the end of each of the first three fiscal quarters of
each fiscal year of Seller, a copy of the unaudited balance sheet of Seller as
of the end of such quarter and the related statements of income, members’ equity
and cash flows for the period commencing on the first day and ending on the last
day of such quarter, and certified by a Responsible Officer as fairly
presenting, in accordance with GAAP (subject to ordinary, good faith year-end
audit adjustments), the financial position and the results of operations of
Seller; and
               (c) Receivable Interest Sale Agreement Financial Statements. When
and as required under the Receivable Interest Sale Agreement, each of the
financial statements required to be delivered under Section 5.1 thereof.
          Section 7.2 Certificates; Other Information. Such Seller Party shall
furnish to the Agent:
               (a) Receivable Interest Sale Agreement Certificates. When and as
required under the Receivable Interest Sale Agreement, each of the certificates
and other reports and information required to be delivered under Section 5.2
thereof; and
               (b) Compliance Certificate. Concurrently with the delivery of the
financial statements referred to in Sections 7.1(a) and (b), a Compliance
Certificate executed by a Responsible Officer of Seller with respect to the
periods covered by such financial statements together with supporting
calculations and such other supporting detail as the Agent shall require.
          Section 7.3 Notices. Such Seller Party shall promptly notify the
Agent:
               (a) of the occurrence of any Amortization Event or Potential
Amortization Event;
               (b) of any matter described in Section 5.3(a)-(d), (f) or (g) of
the Receivable Interest Sale Agreement;
               (c) at least thirty (30) days prior to the effectiveness of any
material change in or material amendment to the Credit and Collection Policy, a
copy of the Credit and Collection Policy then in effect and a notice
(A) indicating such change or amendment, and (B) if such proposed change or
amendment would be reasonably likely to adversely affect the collectibility of
the Pool Receivables or decrease the credit quality of any newly created Pool
Receivables, requesting the Agent’s and Fifth Third’s consent thereto;
               (d) of any material change in accounting policies or financial
reporting practices by Originator or any of its consolidated Subsidiaries;
               (e) if any of the representations and warranties in Article V
ceases to be true and correct;

15



--------------------------------------------------------------------------------



 



               (f) of the occurrence of any event or condition that has had, or
could reasonably be expected to have, a Material Adverse Effect; and
               (g) of the occurrence of the “Termination Date” under and as
defined in the Receivable Interest Sale Agreement.
Each notice under this Section shall be accompanied by a written statement by a
Responsible Officer of such Seller Party setting forth details of the occurrence
referred to therein, and stating what action such Seller Party or any affected
Affiliate proposes to take with respect thereto and at what time. Each notice
under Section 7.3(a) shall describe with particularity any and all clauses or
provisions of this Agreement or other Transaction Document that have been
breached or violated.
          Section 7.4 Compliance with Laws. Such Seller Party shall comply with
all Requirements of Law of any Governmental Authority having jurisdiction over
it or its business (including the Federal Fair Labor Standards Act), except such
as may be contested in good faith or as to which a bona fide dispute may exist
or the failure of which to comply with could not reasonably be expected to have
a Material Adverse Effect.
          Section 7.5 Preservation of Existence, Etc. Such Seller Party shall:
               (a) preserve and maintain in full force and effect its legal
existence and good standing under the laws of its state or jurisdiction of
organization except in connection with transactions permitted by the Credit
Agreement;
               (b) preserve and maintain in full force and effect all
governmental rights, privileges, qualifications, permits, licenses and
franchises necessary or desirable in the normal conduct of its business except
in connection with transactions permitted by the Credit Agreement, except where
the failure to so preserve or maintain such governmental rights, privileges,
qualifications, permits, licenses and franchises could not reasonably be
expected to have a Material Adverse Effect;
               (c) preserve its business organization and goodwill, except where
the failure to so preserve its business organization or goodwill could not
reasonably be expected to have a Material Adverse Effect; and
               (d) preserve or renew all of its registered patents, trademarks,
trade names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.
          Section 7.6 Payment of Obligations. Such Seller Party shall pay and
discharge as the same shall become due and payable (except to the extent the
failure to so pay and discharge could not reasonably be expected to have a
Material Adverse Effect), all of its obligations and liabilities, including:
               (a) all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless the same are being contested
in good faith by

16



--------------------------------------------------------------------------------



 



appropriate proceedings and adequate reserves in accordance with GAAP are being
maintained by such Seller Party; and
               (b) all lawful claims which, if unpaid, would by law become a
Adverse Claim upon its property, unless such claims are being contested in good
faith by appropriate proceedings and adequate reserves in accordance with GAAP
are being maintained by such Seller Party.
          Section 7.7 Audits. Such Seller Party will furnish to the Agent, for
delivery to the Purchasers, from time to time such information with respect to
it and the Pool Receivables as the Agent may reasonably request. Such Seller
Party will, from time to time during regular business hours as requested by
Buyer (or its assigns), upon reasonable notice and at the sole cost of such
Seller Party, permit the Agent and the Purchasers or their respective agents or
representatives (i) to examine and make copies of and abstracts from all Records
in the possession or under the control of such Seller Party relating to the Pool
Receivables and the Related Security, including, without limitation, the related
Contracts, and (ii) to visit the offices and properties of such Seller Party for
the purpose of examining such materials described in clause (i) above, and to
discuss matters relating to such Seller Party’s financial condition or the Pool
Receivables and the Related Security or such Seller Party’s performance under
any of the Transaction Documents or Originator’s performance under the Contracts
and, in each case, with any of the officers or employees of such Seller Party
having knowledge of such matters.
          Section 7.8 Keeping of Records and Books. The Servicer will maintain
and implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing Receivables in the event
of the destruction of the originals thereof), and keep and maintain all
documents, books, records and other information reasonably necessary or
advisable for the collection of all Receivables (including, without limitation,
records adequate to permit the immediate identification of each new Receivable
and all Asset Interest Collections of and adjustments to each existing
Receivable). The Servicer will give the Agent notice of any material change in
the administrative and operating procedures referred to in the previous
sentence. Such Seller Party will on or prior to the date hereof, mark its master
data processing records and other books and records relating to the Purchaser
Interests with a legend, acceptable to the Agent, describing the Purchaser
Interests.
          Section 7.9 Compliance with Contracts and Credit and Collection
Policy. Such Seller Party will timely and fully (i) perform and comply with all
provisions, covenants and other promises required to be observed by it under the
Contracts related to the Pool Receivables, except where the failure to so comply
could not reasonably be expected to have a material adverse impact on the
overall collectibility of the Pool Receivables, and (ii) comply in all respects
with the Credit and Collection Policy in regard to each Pool Receivable and the
related Contract, except where the failure to so comply could not reasonably be
expected to have a material adverse impact on the overall collectibility of the
Pool Receivables.
          Section 7.10 Purchasers’ Reliance. Seller acknowledges that the
Purchasers are entering into the transactions contemplated by this Agreement in
reliance upon Seller’s identity as a legal entity that is separate from
Originator. Therefore, from and after the date of execution and delivery of this
Agreement, Seller shall take all reasonable steps, including, without

17



--------------------------------------------------------------------------------



 



limitation, all steps that the Agent or any Purchaser may from time to time
reasonably request, to maintain Seller’s identity as a separate legal entity and
to make it manifest to third parties that Seller is an entity with assets and
liabilities distinct from those of Originator and any Affiliates thereof and not
just a division of Originator or any such Affiliate. Without limiting the
generality of the foregoing and in addition to the other covenants set forth
herein, Seller will:
               (A) conduct its own business in its own name and require that all
full-time employees of Seller, if any, identify themselves as such and not as
employees of Originator (including, without limitation, by means of providing
appropriate employees with business or identification cards identifying such
employees as Seller’s employees);
               (B) compensate all employees, consultants and agents directly,
from Seller’s own funds, for services provided to Seller by such employees,
consultants and agents and, to the extent any employee, consultant or agent of
Seller is also an employee, consultant or agent of Originator or any Affiliate
thereof, allocate the compensation of such employee, consultant or agent between
Seller and Originator or such Affiliate, as applicable, on a basis that reflects
the services rendered to Seller and Originator or such Affiliate, as applicable;
               (C) clearly identify its offices (by signage or otherwise) as its
offices and allocate to Seller on a reasonable basis the costs of any space
shared with the Originator;
               (D) have a separate telephone number, which will be answered only
in its name and separate stationery, invoices and checks in its own name;
               (E) conduct all transactions with Originator and the Servicer
(including, without limitation, any delegation of its obligations hereunder as
Servicer) strictly on an arm’s-length basis, allocate all overhead expenses
(including, without limitation, telephone and other utility charges) for items
shared between Seller and Originator on the basis of actual use to the extent
practicable and, to the extent such allocation is not practicable, on a basis
reasonably related to actual use;
               (F) at all times have a Board of Directors consisting of at least
three members, at least one member of which is an Independent Director;
               (G) observe all formalities as a distinct entity, and ensure that
all actions relating to (A) the dissolution or liquidation of Seller or (B) the
initiation of, participation in, acquiescence in or consent to any bankruptcy,
insolvency, reorganization or similar proceeding involving Seller, are duly
authorized by unanimous vote of its Board of Directors (including the
Independent Director);
               (H) maintain Seller’s books and records separate from those of
Originator and any Affiliate thereof and otherwise readily identifiable as its
own assets rather than assets of Originator and any Affiliate thereof;
               (I) prepare its financial statements separately from those of
Originator and insure that any consolidated financial statements of Originator
or any Affiliate thereof that include Seller and that are filed with the
Securities and Exchange Commission or any other

18



--------------------------------------------------------------------------------



 



governmental agency have notes clearly stating that Seller is a separate entity
and that its assets will be available first and foremost to satisfy the claims
of the creditors of Seller;
               (J) except as herein specifically otherwise provided, maintain
the funds or other assets of Seller separate from, and not commingled with,
those of Originator or any Affiliate thereof and only maintain bank accounts or
other depository accounts to which Seller alone is the account party, into which
Seller alone makes deposits and from which Seller alone (or the Agent on behalf
of the Purchasers hereunder) has the power to make withdrawals;
               (K) pay all of Seller’s operating expenses from Seller’s own
assets (except for certain payments by Originator or other Persons pursuant to
allocation arrangements that comply with the requirements of this Section 7.10);
               (L) operate its business and activities such that: it does not
engage in any business or activity of any kind, or enter into any transaction or
indenture, mortgage, instrument, agreement, contract, lease or other
undertaking, other than the transactions contemplated and authorized by this
Agreement and the Receivable Interest Sale Agreement; and does not create,
incur, guarantee, assume or suffer to exist any indebtedness or other
liabilities, whether direct or contingent, other than (1) as a result of the
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business, (2) the incurrence of
obligations under this Agreement, (3) the incurrence of obligations, as
expressly contemplated in the Receivable Interest Sale Agreement, to make
payment to Originator thereunder for the purchase of Receivables from Originator
under the Receivable Interest Sale Agreement, and (4) the incurrence of
operating expenses in the ordinary course of business of the type otherwise
contemplated by this Agreement;
               (M) maintain its charter in conformity with this Agreement, such
that it does not amend, restate, supplement or otherwise modify its Organization
Documents in any respect that would impair its ability to comply with the terms
or provisions of any of the Transaction Documents, including, without
limitation, this Section 7.10;
               (N) maintain the effectiveness of, and continue to perform under
the Receivable Interest Sale Agreement, such that it does not amend, restate,
supplement, cancel, terminate or otherwise modify the Receivable Interest Sale
Agreement, or give any consent, waiver, directive or approval thereunder or
waive any default, action, omission or breach under the Receivable Interest Sale
Agreement or otherwise grant any indulgence thereunder, without (in each case)
the prior written consent of the Agent and Fifth Third;
               (O) maintain its legal separateness such that it does not merge
or consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions, and except as
otherwise contemplated herein) all or substantially all of its assets (whether
now owned or hereafter acquired) to, or acquire all or substantially all of the
assets of, any Person, nor at any time create, have, acquire, maintain or hold
any interest in any Subsidiary;
               (P) maintain at all times adequate capital with which to conduct
its business and to meet its obligations as they come due; and

19



--------------------------------------------------------------------------------



 



               (Q) take such other actions as are necessary on its part to
ensure that the facts and assumptions set forth in the opinion issued by
Bracewell & Giuliani LLP as counsel for the Seller Parties, in connection with
the closing or initial Incremental Purchase under this Agreement and relating to
substantive consolidation issues, and in the certificates accompanying such
opinion, remain true and correct in all material respects at all times.
          Section 7.11 Performance and Enforcement of Receivable Interest Sale
Agreement. Seller will, and will require the Originator to, perform each of
their respective obligations and undertakings under and pursuant to the
Receivable Interest Sale Agreement, will purchase Receivables thereunder in
strict compliance with the terms thereof and will vigorously enforce the rights
and remedies accorded to Seller under the Receivable Interest Sale Agreement.
Seller will take all actions to perfect and enforce its rights and interests
(and the rights and interests of the Agent and the Purchasers as assignees of
Seller) under the Receivable Interest Sale Agreement as the Agent or Fifth Third
may from time to time reasonably request, including, without limitation, making
claims to which it may be entitled under any indemnity, reimbursement or similar
provision contained in the Receivable Interest Sale Agreement.
          Section 7.12 Collections. Each Seller Party will cause all Collections
on the Pool Receivables to be concentrated no less often than weekly into the
Servicer’s Concentration Account. The Servicer will sweep the Buyer’s Percentage
of all such Collections from the Servicer’s Concentration Account no less than
daily into the Facility Account and immediately thereafter transferred to the
Originator’s Account; provided, however, that upon written request of the Agent
or Fifth Third, each of the Seller Parties will cause all such Collections to be
concentrated each Business Day into the Servicer’s Concentration Account.
Servicer will cause the Servicer’s Concentration Account to be subject at all
times to a Blocked Account Agreement that is in full force and effect. Seller
will cause the Facility Account to be subject at all times to a Blocked Account
Agreement that is in full force and effect.
          Section 7.13 Ownership. Seller will take all necessary action to
(i) vest legal and equitable title to the Asset Interest irrevocably in Seller,
free and clear of any Adverse Claims other than Adverse Claims in favor of the
Agent and the Purchasers (including, without limitation, the filing of all
financing statements or other similar instruments or documents necessary under
the UCC (or any comparable law) of all appropriate jurisdictions to perfect
Seller’s interest in the Asset Interest and such other action to perfect,
protect or more fully evidence the interest of Seller therein as the Agent or
Fifth Third may reasonably request), and (ii) establish and maintain, in favor
of the Agent, for the benefit of the Purchasers, a valid and perfected first
priority undivided percentage ownership interest (and/or a valid and perfected
first priority security interest) in the Asset Interest to the full extent
contemplated herein, free and clear of any Adverse Claims other than Adverse
Claims in favor of the Agent for the benefit of the Purchasers (including,
without limitation, the filing of all financing statements or other similar
instruments or documents necessary under the UCC (or any comparable law) of all
appropriate jurisdictions to perfect the Agent’s (for the benefit of the
Purchasers) interest in the Asset Interest and such other action to perfect,
protect or more fully evidence the interest of the Agent for the benefit of the
Purchasers as the Agent or Fifth Third may reasonably request).
          Section 7.14 Taxes. Such Seller Party will file all tax returns and
reports required by law to be filed by it and will promptly pay all taxes and
governmental charges at any

20



--------------------------------------------------------------------------------



 



time owing, except any such taxes which are not yet delinquent or are being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP will have been set aside on its books.
Seller will pay when due any taxes payable in connection with the Pool
Receivables, exclusive of taxes on or measured by income or gross receipts of
the Agent or any Purchaser.
          Section 7.15 Negative Covenants of the Seller Parties. Until the date
on which the Aggregate Unpaids have been indefeasibly paid in full and this
Agreement terminates in accordance with its terms, each Seller Party hereby
covenants, as to itself, that:
               (a) Name Change, Offices and Records. Such Seller Party will not
change its name, identity or legal structure (within the meaning of Article 9 of
any applicable enactment of the UCC) or relocate its chief executive office or
any office where Records are kept unless it will have: (i) given the Agent at
least 15 days’ prior written notice thereof and (ii) delivered to the Agent all
financing statements, instruments and other documents requested by the Agent or
Fifth Third in connection with such change or relocation.
               (b) Change in Payment Instructions to Obligors. Such Seller Party
will not authorize any Obligor to make payment to any Lock-Box or Collection
Account other than one which is swept into the Servicer’s Concentration Account
in accordance with Section 7.12.
               (c) Modifications to Contracts and Credit and Collection Policy.
Such Seller Party will not make any change to the Credit and Collection Policy
that could adversely affect the collectibility of the Pool Receivables or
decrease the credit quality of any newly created Pool Receivables. Except as
otherwise permitted pursuant to Article VIII hereof, such Seller Party will not
extend, amend or otherwise modify the terms of any Pool Receivable or any
Contract related thereto other than in accordance with the Credit and Collection
Policy.
               (d) Sales, Adverse Claims. Such Seller Party will not sell,
assign (by operation of law or otherwise) or otherwise dispose of, or grant any
option with respect to, or create or suffer to exist any Adverse Claim upon
(including, without limitation, the filing of any financing statement) or with
respect to, the Asset Interest, the Facility Account or the Servicer’s
Concentration Account, or assign any right to receive income with respect
thereto (other than, in each case, the creation of the interests therein in
favor of the Agent, for the benefit of the Purchasers, provided for herein), and
such Seller Party will defend the right, title and interest of the Agent, for
the benefit of the Purchasers, in, to and under any of the foregoing property,
against all claims of third parties claiming through or under such Seller Party.
               (e) Net Asset Interest Balance. At no time prior to the
Amortization Date will Seller permit the Net Asset Interest Balance to be less
than 1.2 times the Aggregate Capital outstanding.
               (f) Termination Date Determination. Seller will not designate the
Termination Date (as defined in the Receivable Interest Sale Agreement), or send
any written notice to Originator in respect thereof, without the prior written
consent of the Agent and Fifth

21



--------------------------------------------------------------------------------



 



Third, except with respect to the automatic occurrence of such Termination Date
arising in accordance with the proviso set forth in Section 7.2(i) of the
Receivable Interest Sale Agreement.
               (g) Restricted Junior Payments. From and after the occurrence of
any Amortization Event, Seller will not make any Restricted Junior Payment if,
after giving effect thereto, Seller would fail to meet its obligations set forth
in Section 7.10(P).
ARTICLE VIII.
ADMINISTRATION AND COLLECTION
          Section 8.1 Designation of Servicer. The servicing, administration and
collection of the Pool Receivables shall be conducted by such Person (the
“Servicer") so designated from time to time in accordance with Article VI of the
Receivable Interest Sale Agreement and this Article VIII. Ferrellgas is hereby
designated as, and hereby agrees to perform the duties and obligations of, the
Servicer pursuant to the terms of this Agreement. The Agent and Fifth Third,
acting jointly, may designate as Servicer any Person to succeed Ferrellgas or
any successor Servicer; provided, however, that unless an Amortization Event (or
another event of the type described in the definition of “Amortization Date” has
occurred), replacement of the Servicer shall not result in the occurrence of the
Amortization Date.
          Section 8.2 Certain Duties of Servicer.
               (a) The Servicer shall administer the Asset Interest Collections
in accordance with the procedures described herein and in Article II. The
Servicer shall set aside and hold in trust for the account of Seller and the
Purchasers their respective shares of the Asset Interest Collections in
accordance with Article II. The Servicer shall, upon the request of the and
Agent and Fifth Third, acting jointly, segregate, in a manner acceptable to the
Agent and Fifth Third all cash, checks and other instruments received by it from
time to time constituting Asset Interest Collections from the general funds of
the Servicer or Seller prior to the remittance thereof in accordance with
Article II. If the Servicer shall be required to segregate Asset Interest
Collections pursuant to the preceding sentence, the Servicer shall segregate and
deposit with a bank designated by the Agent and Fifth Third such allocable share
of Asset Interest Collections of Receivables set aside for the Purchasers on the
first Business Day following receipt by the Servicer of such Asset Interest
Collections, duly endorsed or with duly executed instruments of transfer.
               (b) The Servicer may, in accordance with the Credit and
Collection Policy, extend the maturity of any Receivable or adjust the
Outstanding Balance of any Receivable as the Servicer determines to be
appropriate to maximize Asset Interest Collections thereof; provided, however,
that such extension or adjustment shall not alter the status of such Receivable
as a Delinquent Receivable, Defaulted Receivable or Charged-Off Receivable or
limit the rights of the Agent or the Purchasers under this Agreement.
Notwithstanding anything to the contrary contained herein, from and after the
occurrence of an Amortization Event, the Agent (acting in consultation with
Fifth Third) shall have the absolute and unlimited right to direct the Servicer
to commence or settle any legal action with respect to any Pool Receivable or to
foreclose upon or repossess any Related Security.

22



--------------------------------------------------------------------------------



 



               (c) The Servicer shall hold in trust for Seller and the
Purchasers all Records that (i) evidence or relate to the Asset Interest or
(ii) are otherwise necessary or desirable to collect the Asset Interest and
shall, as soon as practicable upon demand of the Agent following the occurrence
of an Amortization Event, deliver or make available to the Agent, for the
benefit of the Purchasers, all such Records, at a place selected by the Agent.
The Servicer shall, from time to time at the request of any Purchaser, furnish
to the Purchasers (promptly after any such request) a calculation of the amounts
set aside for the Purchasers pursuant to Article II.
               (d) Any payment by an Obligor in respect of any indebtedness owed
by it to Originator or Seller shall, except as otherwise specified by such
Obligor or otherwise required by contract or law and unless otherwise instructed
by the Agent, be applied as a Collection of any Pool Receivable of such Obligor
(starting with the oldest such Pool Receivable) to the extent of any amounts
then due and payable thereunder before being applied to any other receivable or
other obligation of such Obligor.
          Section 8.3 Collection Notices. The Agent is authorized at any time to
date and to deliver to Wells Fargo Bank the Collection Notices; provided,
however, that nothing herein shall be deemed to give the Agent or any Purchaser
any claim to, Adverse Claim on or right to retain any amounts deposited into the
Servicer’s Concentration Account or the Facility Account which do not constitute
Asset Interest Collections and provided, further, that unless an Amortization
Event (or another event of the type described in the definition of “Amortization
Date” has occurred), delivery of the Collection Notices shall not result in the
occurrence of the Amortization Date. Effective when the Agent delivers such
notices, Servicer hereby transfers to the Agent, for the benefit of the
Purchasers, the exclusive control of the Servicer’s Concentration Account, and
Seller hereby transfers to the Agent, for the benefit of the Purchasers, the
exclusive ownership and control of the Facility Account. Each of the Seller
Parties hereby authorizes the Agent, and agrees that the Agent shall be
entitled: (i) at any time after delivery of the Collections Notices, to endorse
such Seller Party’s name on checks and other instruments representing Asset
Interest Collections, (ii) at any time after the earlier to occur of an
Amortization Event or replacement of the Servicer, to enforce the Pool
Receivables and the Related Security, and (iii) at any time after delivery of
the Collections Notices, to take such action as shall be necessary or desirable
to cause all cash, checks and other instruments constituting Asset Interest
Collections to come into the possession of the Agent rather than such Seller
Party.
          Section 8.4 Responsibilities of Seller. Anything herein to the
contrary notwithstanding, the exercise by the Agent and the Purchasers of their
rights hereunder shall not release the Servicer, Originator or Seller from any
of their duties or obligations with respect to any Receivables or under the
related Contracts. The Purchasers shall have no obligation or liability with
respect to any Receivables or related Contracts, nor shall any of them be
obligated to perform the obligations of Seller.
          Section 8.5 Reports. The Servicer shall prepare and forward to the
Agent (i) on the 18th day of each month hereafter or if any such day is not a
Business Day, on the next succeeding Business Day (each, a “Monthly Reporting
Date”), a Monthly Report and (ii) at such times as the Agent or Fifth Third
shall reasonably request, a listing by Obligor of all Pool Receivables together
with an aging of all Pool Receivables. Additionally, at such more frequent

23



--------------------------------------------------------------------------------



 



times as the Agent or Fifth Third shall reasonably request, upon five (5) days’
notice, the Servicer will furnish (x) a report calculating the amount of
Eligible Receivables as of such date based on the information available to
determine sales, credits, charge-offs and collections since the most recent
Monthly Report, or (y) such other form of report in form and substance
reasonably satisfactory to the Agent and Fifth Third with respect to the amount
of Eligible Receivables based on available information. At any time that the
Agent or Fifth Third shall request upon not less than five (5) days’ notice, the
Servicer shall prepare and forward to the Agent an interim report setting forth
all of the items covered in a Monthly Report, as of the date of such request,
and in the same format as a Monthly Report.
ARTICLE IX.
AMORTIZATION EVENTS
          Section 9.1 Amortization Events. The occurrence of any one or more of
the following events shall constitute an Amortization Event:
               (a) (i) Except as provided in paragraph 9.1(e), any Seller Party
shall fail to make any payment or deposit required hereunder when due and, for
any such payment or deposit which is not in respect of Capital, such failure
continues for two (2) Business Days, or (ii) any Seller Party shall fail to
perform or observe any term, covenant or agreement hereunder (other than as
referred to in clause (i) of this paragraph (a) and paragraph 9.1(e)) and such
failure shall continue for five (5) consecutive Business Days.
               (b) Any representation, warranty, certification or statement made
by any Seller Party in this Agreement, any other Transaction Document to which
it is a party or in any other document delivered pursuant hereto or thereto
shall prove to have been incorrect in any material respect when made or deemed
made.
               (c) Failure of Seller to pay any Indebtedness when due; or the
default by Seller in the performance of any term, provision or condition
contained in any agreement under which any such Indebtedness was created or is
governed, the effect of which is to cause, or to permit the holder or holders of
such Indebtedness to cause, such Indebtedness to become due prior to its stated
maturity; or any such Indebtedness of Seller shall be declared to be due and
payable or required to be prepaid (other than by a regularly scheduled payment)
prior to the date of maturity thereof.
               (d) (i) Seller shall generally not pay its debts as such debts
become due or shall admit in writing its inability to pay its debts generally or
shall make a general assignment for the benefit of creditors; or (ii) any
proceeding shall be instituted by or against any Seller Party or any of its
Subsidiaries seeking to adjudicate it bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee or other similar
official for it or any substantial part of its property or (iii) any Seller or
any of its Subsidiaries shall take any action to authorize any of the actions
set forth in clauses (i) or (ii) above in this subsection (d).

24



--------------------------------------------------------------------------------



 



               (e) Seller shall fail to comply with the terms of Section 2.6
hereof, or, on any day, the Aggregate Capital shall exceed the Purchase Limit on
such day.
               (f) As of the last day of any Measurement Period:
               (i) the average of the Delinquency Trigger Ratios for the three
Measurement Periods then most recently ended shall exceed (A) 11.00% for each
period of three consecutive Measurement Periods ending in May through and
including October of any year, or (B) 9.10% for each period of three consecutive
Measurement Periods ending in November through and including April of any year,
               (ii) the average of the Charged-Off Trigger Ratios for the three
Measurement Periods then most recently ended shall exceed 0.90%, or
               (iii) the average of the Dilution Trigger Ratios for the three
Measurement Periods shall exceed (A) 2.75% for the three Measurement Periods
ending in July, August, September or October of any year, or (B) 2.40% for the
three Measurement Periods ending in November, December, January, February,
March, April, May or June of any year.
               (g) A Change of Control shall occur.
               (h) One or more final judgments for the payment of money shall be
entered against Seller on claims not covered by insurance or as to which the
insurance carrier has denied its responsibility, and such judgment shall
continue unsatisfied and in effect for fifteen (15) consecutive days without a
stay of execution.
               (i) The occurrence of any Termination Event or the Termination
Date under and as defined in the Receivable Interest Sale Agreement shall occur
under the Receivable Interest Sale Agreement.
               (j) This Agreement shall terminate in whole or in part (except in
accordance with its terms), or shall cease to be effective or to be the legally
valid, binding and enforceable obligation of Seller, or any Obligor shall
directly or indirectly contest in any manner such effectiveness, validity,
binding nature or enforceability, or the Agent for the benefit of the Purchasers
shall cease to have a valid and perfected first priority security interest in
the Asset Interest.
               (k) (i) As of the last day of any Measurement Period ending in
June through and including November, the average of the three Measurement
Periods then most recently ended for the Outstanding Balance of all Receivables
included in the Purchaser Interests (regardless of whether they are Eligible
Receivables on the date of determination) as to which any payment, or part
thereof, remains unpaid for 91 days or more from the original due date for such
payment shall exceed 25.00% of the Outstanding Balance of all Receivables as of
such day, or (ii) as of the last day of any Measurement Period ending in
December through and including May, the average of the three Measurement Periods
then most recently ended for the Outstanding Balance of all Receivables included
in the Purchaser Interests (regardless of whether they are

25



--------------------------------------------------------------------------------



 



Eligible Receivables on the date of determination) as to which any payment, or
part thereof, remains unpaid for 91 days or more from the original due date for
such payment shall exceed 16.50% of the Outstanding Balance of all Receivables
as of such day.
          Section 9.2 Remedies. Upon the occurrence and during the continuation
of an Amortization Event, the Agent may, or upon the direction of the Required
Committed Purchasers, the Agent shall, take any of the following actions:
(i) replace the Person then acting as Servicer (if not previously replaced),
(ii) declare the Amortization Date to have occurred, whereupon the Amortization
Date shall forthwith occur, without demand, protest or further notice of any
kind, all of which are hereby expressly waived by each Seller Party; provided,
however, that upon the occurrence of an Amortization Event described in
Section 9.1(d), or of an actual or deemed entry of an order for relief with
respect to any Seller Party under the Federal Bankruptcy Code, the Amortization
Date shall automatically occur, without demand, protest or any notice of any
kind, all of which are hereby expressly waived by each Seller Party, (iii) to
the fullest extent permitted by applicable law, declare that the Default Fee
shall accrue with respect to any of the Aggregate Unpaids outstanding at such
time, and (iv) notify Obligors of the Purchasers’ interest in the Pool
Receivables. The aforementioned rights and remedies shall be without limitation,
and shall be in addition to all other rights and remedies of the Agent and the
Purchasers otherwise available under any other provision of this Agreement, by
operation of law, at equity or otherwise, all of which are hereby expressly
preserved, including, without limitation, all rights and remedies provided under
the UCC, all of which rights shall be cumulative.
ARTICLE X.
INDEMNIFICATION
     Section 10.1 Indemnities by the Seller Parties. Without limiting any other
rights that the Agent or any Purchaser may have hereunder or under applicable
law, (A) Seller hereby agrees to indemnify (and pay upon demand to) the Agent
and each Purchaser and their respective assigns, officers, directors, agents and
employees (each an “Indemnified Party”) from and against any and all damages,
losses, claims, taxes, liabilities, costs, expenses and for all other amounts
payable, including reasonable attorneys’ fees (which attorneys may be employees
of the Agent or such Purchaser) and disbursements (all of the foregoing being
collectively referred to as “Indemnified Amounts”) awarded against or incurred
by any of them arising out of or as a result of this Agreement or the
acquisition, either directly or indirectly, by a Purchaser of an interest in the
Pool Receivables, and (B) the Servicer hereby agrees to indemnify (and pay upon
demand to) each Indemnified Party for Indemnified Amounts awarded against or
incurred by any of them arising out of the Servicer’s activities as Servicer
hereunder excluding, however, in all of the foregoing instances under the
preceding clauses (A) and (B):
     (a) Indemnified Amounts to the extent a final judgment of a court of
competent jurisdiction holds that such Indemnified Amounts resulted from gross
negligence or willful misconduct on the part of the Indemnified Party seeking
indemnification;
     (b) Indemnified Amounts to the extent the same includes losses in respect
of Receivables that are uncollectible on account of the insolvency, bankruptcy
or lack of creditworthiness of the related Obligor; or

26



--------------------------------------------------------------------------------



 



     (c) taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the characterization for income tax purposes of the acquisition
by the Purchasers of Purchaser Interests as a loan or loans by the Purchasers to
Seller secured by the Asset Interest;
provided, however, that nothing contained in this sentence shall limit the
liability of any Seller Party or limit the recourse of the Purchasers to any
Seller Party for amounts otherwise specifically provided to be paid by such
Seller Party under the terms of this Agreement. Without limiting the generality
of the foregoing indemnification, Seller shall indemnify the Agent and the
Purchasers for Indemnified Amounts (including, without limitation, losses in
respect of uncollectible receivables, regardless of whether reimbursement
therefor would constitute recourse to Seller or the Servicer) relating to or
resulting from:
               (i) any representation or warranty made by any Seller Party or
Originator (or any officers of any such Person) under or in connection with this
Agreement, any other Transaction Document or any other information or report
delivered by any such Person pursuant hereto or thereto, which shall have been
false or incorrect when made or deemed made;
               (ii) the failure by Seller, the Servicer or Originator to comply
with any applicable law, rule or regulation with respect to any Receivable or
Contract related thereto, or the nonconformity of any Receivable or Contract
included therein with any such applicable law, rule or regulation or any failure
of Originator to keep or perform any of its obligations, express or implied,
with respect to any Contract;
               (iii) any failure of Seller, the Servicer or Originator to
perform its duties, covenants or other obligations in accordance with the
provisions of this Agreement or any other Transaction Document;
               (iv) any products liability, personal injury or damage suit, or
other similar claim arising out of or in connection with merchandise, insurance
or services that are the subject of any Contract or any Receivable;
               (v) any dispute, claim, offset or defense (other than discharge
in bankruptcy of the Obligor) of the Obligor to the payment of any Receivable
(including, without limitation, a defense based on such Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the merchandise or service related to such Receivable
or the furnishing or failure to furnish such merchandise or services;
               (vi) the commingling of Asset Interest Collections at any time
with other funds;
               (vii) any investigation, litigation or proceeding related to or
arising from this Agreement or any other Transaction Document, the transactions

27



--------------------------------------------------------------------------------



 



contemplated hereby, the use of the proceeds of an Incremental Purchase or a
Reinvestment, the ownership of the Purchaser Interests or any other
investigation, litigation or proceeding relating to Seller, the Servicer or
Originator in which any Indemnified Party becomes involved as a result of any of
the transactions contemplated hereby;
               (viii) any inability to litigate any claim against any Obligor in
respect of any Receivable as a result of such Obligor being immune from civil
and commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;
               (ix) any Amortization Event described in Section 9.1(d);
               (x) any failure of Seller to acquire and maintain legal and
equitable title to, and ownership of all or any portion of the Asset Interest
from Originator, free and clear of any Adverse Claim (other than as created
hereunder); or any failure of Seller to give reasonably equivalent value to
Originator under the Receivable Interest Sale Agreement in consideration of the
transfer by Originator of any portion of the Asset Interest, or any attempt by
any Person to void such transfer under statutory provisions or common law or
equitable action;
               (xi) any failure to vest and maintain vested in the Agent for the
benefit of the Purchasers, or to transfer to the Agent for the benefit of the
Purchasers, legal and equitable title to, and ownership of, a first priority
perfected undivided percentage ownership interest (to the extent of the
Purchaser Interests contemplated hereunder) or security interest in the Asset
Interest, free and clear of any Adverse Claim (except as created by the
Transaction Documents);
               (xii) the failure to have filed, or any delay in filing,
financing statements or other similar instruments or documents under the UCC of
any applicable jurisdiction or other applicable laws with respect to the Asset
Interest, and the proceeds of any thereof, whether at the time of any
Incremental Purchase or Reinvestment or at any subsequent time;
               (xiii) any action or omission by any Seller Party which reduces
or impairs the rights of the Agent or the Purchasers with respect to any
Receivable or the value of any such Receivable;
               (xiv) any attempt by any Person to void any Incremental Purchase
or Reinvestment hereunder under statutory provisions or common law or equitable
action; and
               (xv) the failure of any Pool Receivable included in the
calculation of the Net Asset Interest Balance to be an Eligible Receivable at
the time so included.
          Section 10.2 Increased Cost and Reduced Return. If after the date
hereof, any Funding Source shall be charged any fee, expense or increased cost
on account of the adoption of

28



--------------------------------------------------------------------------------



 



any applicable law, rule or regulation (including any applicable law, rule or
regulation regarding capital adequacy), or any change in any of the foregoing,
or any change in the interpretation or administration thereof any governmental
authority, any central bank or any comparable agency charged with the
interpretation or administration thereof, or compliance with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency (a “Regulatory Change”): (i) that subjects any
Funding Source to any charge or withholding on or with respect to any Funding
Agreement or a Funding Source’s obligations under a Funding Agreement, or on or
with respect to the Pool Receivables, or changes the basis of taxation of
payments to any Funding Source of any amounts payable under any Funding
Agreement (except for changes in the rate of tax on the overall net income of a
Funding Source or taxes excluded by Section 10.1) or (ii) that imposes, modifies
or deems applicable any reserve, assessment, insurance charge, special deposit
or similar requirement against assets of, deposits with or for the account of a
Funding Source, or credit extended by a Funding Source pursuant to a Funding
Agreement or (iii) that imposes any other condition the result of which is to
increase the cost to a Funding Source of performing its obligations under a
Funding Agreement, or to reduce the rate of return on a Funding Source’s capital
as a consequence of its obligations under a Funding Agreement, or to reduce the
amount of any sum received or receivable by a Funding Source under a Funding
Agreement or to require any payment calculated by reference to the amount of
interests or loans held or interest received by it, then, upon demand by the
Agent, Seller shall pay to the Agent, for the benefit of the relevant Funding
Source, such amounts charged to such Funding Source or such amounts to otherwise
compensate such Funding Source for such increased cost or such reduction.
          Section 10.3 Other Costs and Expenses. Seller shall pay to the Agent
and Fifth Third on demand all costs and out-of-pocket expenses in connection
with the preparation, execution, delivery and administration of this Agreement,
the transactions contemplated hereby and the other documents to be delivered
hereunder, including without limitation, the cost of the Agent’s (but not Fifth
Third’s) auditors auditing the books, records and procedures of Seller,
reasonable fees and out-of-pocket expenses of shared legal counsel for Fifth
Third and the Agent with respect thereto and with respect to advising Fifth
Third and the Agent as to their respective rights and remedies under this
Agreement. Seller shall pay to the Agent and to each Purchaser on demand any and
all costs and expenses of the Agent and the Purchasers, if any, including the
reasonable fees and expenses of counsel in connection with the enforcement of
this Agreement and the other documents delivered hereunder and in connection
with any restructuring or workout of this Agreement or such documents, or the
administration of this Agreement following an Amortization Event. Seller shall
reimburse Jupiter and Fifth Third on demand for all other costs and expenses
incurred by Jupiter or Fountain Square, as applicable (“Other Costs”),
including, without limitation, the cost of auditing such Conduit’s books by
certified public accountants, the cost of rating the Commercial Paper by
independent financial rating agencies, and the reasonable fees and out-of-pocket
expenses of counsel for such Conduit or any counsel for any shareholder of such
Conduit with respect to advising such Conduit or such shareholder as to matters
relating to such Conduit’s operations.
          Section 10.4 Allocations. Each Conduit shall allocate the liability
for Other Costs among Seller and other Persons with whom such Conduit has
entered into agreements to purchase interests in receivables (“Other Sellers”).
If any Other Costs are attributable to Seller and not attributable to any Other
Seller, Seller shall be solely liable for such Other Costs.

29



--------------------------------------------------------------------------------



 



However, if Other Costs are attributable to Other Sellers and not attributable
to Seller, such Other Sellers shall be solely liable for such Other Costs. All
allocations to be made pursuant to the foregoing provisions of this Article X
shall be made by each Conduit in its sole discretion and shall be binding on
Seller and the Servicer.
ARTICLE XI.
THE AGENT
          Section 11.1 Authorization and Action. Each Purchaser hereby
designates and appoints JPMorgan Chase to act as its agent hereunder and under
each other Transaction Document, and authorizes the Agent to take such actions
as agent on its behalf and to exercise such powers as are delegated to the Agent
by the terms of this Agreement and the other Transaction Documents together with
such powers as are reasonably incidental thereto. The Agent hereby agrees to
deliver a copy of each notice, certificate or report received by it from the
Seller Parties to the applicable Purchasers promptly after receipt thereof. The
Agent shall not have any duties or responsibilities, except those expressly set
forth herein or in any other Transaction Document, or any fiduciary relationship
with any Purchaser, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities on the part of the Agent shall be read into
this Agreement or any other Transaction Document or otherwise exist for the
Agent. In performing its functions and duties hereunder and under the other
Transaction Documents, the Agent shall act solely as agent for the Purchasers
and does not assume nor shall be deemed to have assumed any obligation or
relationship of trust or agency with or for any Seller Party or any of such
Seller Party’s successors or assigns. The Agent shall not be required to take
any action that exposes the Agent to personal liability or that is contrary to
this Agreement, any other Transaction Document or applicable law. The
appointment and authority of the Agent hereunder shall terminate upon the
indefeasible payment in full of all Aggregate Unpaids. Each Purchaser hereby
authorizes the Agent to file UCC financing statements and execute the Blocked
Account Agreement on behalf of such Purchaser (the terms of which shall be
binding on such Purchaser).
          Section 11.2 Delegation of Duties. The Agent may execute any of its
duties under this Agreement and each other Transaction Document by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.
          Section 11.3 Exculpatory Provisions. Neither the Agent nor any of its
directors, officers, agents or employees shall be (i) liable for any action
lawfully taken or omitted to be taken by it or them under or in connection with
this Agreement or any other Transaction Document (except for its, their or such
Person’s own gross negligence or willful misconduct), or (ii) responsible in any
manner to any of the Purchasers for any recitals, statements, representations or
warranties made by any Seller Party contained in this Agreement, any other
Transaction Document or any certificate, report, statement or other document
referred to or provided for in, or received under or in connection with, this
Agreement, or any other Transaction Document or for the value, validity,
effectiveness, genuineness, enforceability or

30



--------------------------------------------------------------------------------



 



sufficiency of this Agreement, or any other Transaction Document or any other
document furnished in connection herewith or therewith, or for any failure of
any Seller Party to perform its obligations hereunder or thereunder, or for the
satisfaction of any condition specified in Article VI, or for the perfection,
priority, condition, value or sufficiency of any collateral pledged in
connection herewith. The Agent shall not be under any obligation to any
Purchaser to ascertain or to inquire as to the observance or performance of any
of the agreements or covenants contained in, or conditions of, this Agreement or
any other Transaction Document, or to inspect the properties, books or records
of the Seller Parties. The Agent shall not be deemed to have knowledge of any
Amortization Event or Potential Amortization Event unless the Agent has received
notice from Seller or a Purchaser.
          Section 11.4 Reliance by Agent. The Agent shall in all cases be
entitled to rely, and shall be fully protected in relying, upon any document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including, without limitation, counsel to Seller), independent
accountants and other experts selected by the Agent. The Agent shall in all
cases be fully justified in failing or refusing to take any action under this
Agreement or any other Transaction Document unless it shall first receive such
advice or concurrence of the Conduits or the Required Committed Purchasers or
all of the Purchasers, as applicable, as it deems appropriate and it shall first
be indemnified to its satisfaction by the Purchasers, provided that unless and
until the Agent shall have received such advice, the Agent may take or refrain
from taking any action, as the Agent shall deem advisable and in the best
interests of the Purchasers. The Agent shall in all cases be fully protected in
acting, or in refraining from acting, in accordance with a request of the
Required Committed Purchasers or all of the Purchasers, as applicable, and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Purchasers.
          Section 11.5 Non-Reliance on Agent and Other Purchasers. Each
Purchaser expressly acknowledges that neither the Agent, nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates has made
any representations or warranties to it and that no act by the Agent hereafter
taken, including, without limitation, any review of the affairs of any Seller
Party, shall be deemed to constitute any representation or warranty by the
Agent. Each Purchaser represents and warrants to the Agent that it has and will,
independently and without reliance upon the Agent or any other Purchaser and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of Seller and
made its own decision to enter into this Agreement, the other Transaction
Documents and all other documents related hereto or thereto.
          Section 11.6 Reimbursement and Indemnification. The Committed
Purchasers agree to reimburse and indemnify the Agent and its officers,
directors, employees, representatives and agents ratably according to their
respective Commitments, to the extent not paid or reimbursed by the Seller
Parties (i) for any amounts for which the Agent, acting in its capacity as
Agent, is entitled to reimbursement by the Seller Parties hereunder and (ii) for
any other expenses incurred by the Agent, in its capacity as Agent and acting on
behalf of the Purchasers, in connection with the administration and enforcement
of this Agreement and the other Transaction Documents.

31



--------------------------------------------------------------------------------



 



          Section 11.7 Agent in its Individual Capacity. Each of the Agent, the
Committed Purchasers and their respective Affiliates may make loans to, accept
deposits from and generally engage in any kind of business with Seller or any
Affiliate of Seller as though it were not the Agent or a Purchaser (as
applicable) hereunder. With respect to the acquisition of Purchaser Interests
pursuant to this Agreement, the Agent shall have the same rights and powers
under this Agreement in its individual capacity as any Purchaser and may
exercise the same as though it were not the Agent, and the terms “Financial
Institution” and “Financial Institutions” shall include JPMorgan and the terms
“Committed Purchaser,” “Committed Purchasers,” “Purchaser” and “Purchasers”
shall include JPMorgan Chase and Fifth Third.
          Section 11.8 Successor Agent. The Agent may, upon five days’ notice to
Seller and the Purchasers, and the Agent will, upon the direction of all of the
Purchasers (other than the Agent, in its individual capacity) resign as Agent.
If the Agent shall resign, then the Required Committed Purchasers during such
five-day period shall appoint from among the Purchasers a successor agent. If
for any reason no successor Agent is appointed by the Required Committed
Purchasers during such five-day period, then effective upon the termination of
such five day period, the Purchasers shall perform all of the duties of the
Agent hereunder and under the other Transaction Documents and Seller and the
Servicer (as applicable) shall make all payments in respect of the Aggregate
Unpaids directly to the applicable Purchasers and for all purposes shall deal
directly with the Purchasers. After the effectiveness of any retiring Agent’s
resignation hereunder as Agent, the retiring Agent shall be discharged from its
duties and obligations hereunder and under the other Transaction Documents and
the provisions of this Article XI and Article X shall continue in effect for its
benefit with respect to any actions taken or omitted to be taken by it while it
was Agent under this Agreement and under the other Transaction Documents.
ARTICLE XII.
ASSIGNMENTS; PARTICIPATIONS
          Section 12.1 Assignments.
          (a) Fifth Third, each of the Seller Parties and each Financial
Institution hereby agree and consent to the complete or partial assignment by
Jupiter of all or any portion of its rights under, interest in, title to and
obligations under this Agreement to the Financial Institutions pursuant to a
Funding Agreement or to any other commercial paper conduit that issues
commercial paper which is rated A-1 or better by Standard & Poor’s, a division
of The McGraw-Hill Companies, Inc., and P-1 by Moody’s Investor Service, Inc.,
and upon such assignment, Jupiter shall be released from its obligations so
assigned. Further, Fifth Third, Seller and each Financial Institution hereby
agree that any assignee of Jupiter of this Agreement or all or any of the
Purchaser Interests of Jupiter shall have all of the rights and benefits under
this Agreement as if the term “Jupiter” explicitly referred to such party, and
no such assignment shall in any way impair the rights and benefits of Jupiter
hereunder. Each of the Seller Parties and the members of the Jupiter Group
hereby agrees and consents to the complete or partial assignment by Fifth Third
of all or any portion of its rights under, interest in, title to and obligations
under this Agreement to Fountain Square. Neither Seller nor the Servicer shall
have the right to assign its rights or obligations under this Agreement without
the prior written consent of the Agent and all of the Purchasers.

32



--------------------------------------------------------------------------------



 



          (b) Any Financial Institution may at any time and from time to time
assign to one or more Persons (“Purchasing Financial Institutions”) all or any
part of its rights and obligations under this Agreement pursuant to an
assignment agreement, substantially in the form set forth in Exhibit VII hereto
(the “Assignment Agreement”) executed by such Purchasing Financial Institution
and such selling Financial Institution. The consent of Jupiter shall be required
prior to the effectiveness of any such assignment (such consent not to be
unreasonably withheld or delayed). Each assignee of a Financial Institution must
have a short-term debt rating of A-1 or better by Standard & Poor’s, a division
of The McGraw-Hill Companies, Inc., and P-1 by Moody’s Investor Service, Inc.
and must agree to deliver to the Agent, promptly following any request therefor
by the Agent or Jupiter, an enforceability opinion in form and substance
satisfactory to the Agent and Jupiter. Upon delivery of the executed Assignment
Agreement to the Agent, such selling Financial Institution shall be released
from its obligations hereunder to the extent of such assignment. Thereafter the
Purchasing Financial Institution shall for all purposes be a Financial
Institution party to this Agreement and shall have all the rights and
obligations of a Financial Institution under this Agreement to the same extent
as if it were an original party hereto and no further consent or action by
Seller, the Purchasers, the Agent or Fifth Third shall be required.
          (c) Each of the Financial Institutions agrees that in the event that
it shall cease to have a short-term debt rating of A-1 or better by Standard &
Poor’s, a division of The McGraw-Hill Companies, Inc., and P-1 by Moody’s
Investor Service, Inc. (an “Affected Financial Institution”), such Affected
Financial Institution shall be obliged, at the request of Jupiter or the Agent,
to assign all of its rights and obligations hereunder to (x) another Financial
Institution or (y) another funding entity nominated by the Agent and acceptable
to Jupiter, and willing to participate in this Agreement through the Liquidity
Termination Date in the place of such Affected Financial Institution; provided
that the Affected Financial Institution receives payment in full, pursuant to an
Assignment Agreement, of an amount equal to such Financial Institution’s Pro
Rata Share of the Aggregate Capital and Yield owing to the Financial
Institutions and all accrued but unpaid fees and other costs and expenses
payable in respect of its Pro Rata Share of the Purchaser Interests of the
Financial Institutions.
          Section 12.2 Participations.
          (a) Any Financial Institution may, in the ordinary course of its
business at any time sell to one or more Persons (each, a “Participant”)
participating interests in its Pro Rata Share of the Purchaser Interests of the
Financial Institutions, its obligations under any Funding Agreement to which it
is a party or any other interest of such Financial Institution hereunder.
Notwithstanding any such sale by a Financial Institution of a participating
interest to a Participant, such Financial Institution’s rights and obligations
under this Agreement shall remain unchanged, such Financial Institution shall
remain solely responsible for the performance of its obligations hereunder, and
the Seller Parties, Jupiter, the Agent and Fifth Third shall continue to deal
solely and directly with such Financial Institution in connection with such
Financial Institution’s rights and obligations under this Agreement. Each
Financial Institution agrees that any agreement between such Financial
Institution and any such Participant in respect of such participating interest
shall not restrict such Financial Institution’s right to agree to any amendment,
supplement, waiver or modification to this Agreement, except for any amendment,
supplement, waiver or modification described in Section 14.l(b)(i).

33



--------------------------------------------------------------------------------



 



          (b) Fifth Third may, in the ordinary course of its business at any
time sell to one or more Participants, including without limitation Fountain
Square, participating interests in its Purchaser Interests or any other interest
of Fifth Third hereunder. Notwithstanding any such sale by Fifth Third of a
participating interest to a Participant, Fifth Third’s rights and obligations
under this Agreement shall remain unchanged, Fifth Third shall remain solely
responsible for the performance of its obligations hereunder, and Seller, the
Agents and the other Purchasers shall continue to deal solely and directly with
Fifth Third in connection with Fifth Third’s rights and obligations under this
Agreement. Fifth Third agrees that any agreement between Fifth Third and any
such Participant in respect of such participating interest shall not restrict
Fifth Third’s right to agree to any amendment, supplement, waiver or
modification to this Agreement, except for any amendment, supplement, waiver or
modification described in Section 14.l(b)(i).
ARTICLE XIII.
FUNDING AGREEMENT
          Section 13.1 Funding Agreement Fundings. The parties hereto
acknowledge that each Conduit may assign all or any portion of its Purchaser
Interests to the Financial Institutions in its Purchaser Group at any time
pursuant to a Funding Agreement to finance or refinance the necessary portion of
its Purchaser Interests through a funding under such Funding Agreement to the
extent available. The fundings under such Funding Agreement will accrue Yield in
accordance with Section 4.1. Regardless of whether a funding of Purchaser
Interests by such Financial Institutions constitutes the direct purchase of a
Purchaser Interest hereunder, an assignment under a Funding Agreement of a
Purchaser Interest originally funded by such Conduit or the sale of one or more
participations or other interests under a Funding Agreement in such Purchaser
Interest, each Financial Institution participating in a funding of a Purchaser
Interest pursuant to a Funding Agreement shall have the rights and obligations
of a “Purchaser” hereunder with the same force and effect as if it had done so
directly.
          Section 13.2 Terminating Financial Institutions.
               (a) Each Financial Institution hereby agrees to deliver written
notice to the Agent not more than 30 Business Days and not less than 5 Business
Days prior to the Liquidity Termination Date indicating whether such Financial
Institution intends to renew its Commitment hereunder. If any Financial
Institution fails to deliver such notice on or prior to the date that is 5
Business Days prior to the Liquidity Termination Date, such Financial
Institution will be deemed to have declined to renew its Commitment (each
Financial Institution which has declined or has been deemed to have declined to
renew its Commitment hereunder, a “Non- Renewing Financial Institution”). The
Agent shall promptly notify Jupiter of each Non-Renewing Financial Institution
and Jupiter, in its sole discretion, may (A) to the extent of Commitment
Availability, declare that such Non-Renewing Financial Institution’s Commitment
shall, to such extent, automatically terminate on a date specified by Jupiter on
or before the Liquidity Termination Date or (B) upon one (1) Business Days’
notice to such Non-Renewing Financial Institution assign to such Non-Renewing
Financial Institution on a date specified by Jupiter such Non-Renewing Financial
Institution’s Pro Rata Share of the aggregate Purchaser Interests then held by
Jupiter, subject to, and in accordance with, Section 13.1. In addition, Jupiter
may, in its sole discretion, at any time (x) to the extent of Commitment
Availability, declare that any Affected Financial Institution’s Commitment shall
automatically terminate on a

34



--------------------------------------------------------------------------------



 



date specified by Jupiter or (y) assign to any Affected Financial Institution on
a date specified by Jupiter such Affected Financial Institution’s Pro Rata Share
of the aggregate Purchaser Interests then held by Jupiter, subject to, and in
accordance with, Section 13.1 (each Affected Financial Institution or each
Non-Renewing Financial Institution is hereinafter referred to as a “Terminating
Financial Institution”). The parties hereto expressly acknowledge that any
declaration of the termination of any Commitment, any assignment pursuant to
this Section 13.2 and the order of priority of any such termination or
assignment among Terminating Financial Institutions shall be made by Jupiter in
its sole and absolute discretion.
               (b) Upon any assignment to a Terminating Financial Institution as
provided in this Section 13.2, any remaining Commitment of such Terminating
Financial Institution shall automatically terminate. Upon reduction to zero of
the Capital of all of the Purchaser Interests of a Terminating Financial
Institution (after application of Asset Interest Collections thereto pursuant to
Sections 2.2 and 2.3) all rights and obligations of such Terminating Financial
Institution hereunder shall be terminated and such Terminating Financial
Institution shall no longer be a “Financial Institution” hereunder; provided,
however, that the provisions of Article X shall continue in effect for its
benefit with respect to Purchaser Interests held by such Terminating Financial
Institution prior to its termination as a Financial Institution.
ARTICLE XIV.
MISCELLANEOUS
          Section 14.1 Waivers and Amendments.
               (a) No failure or delay on the part of the Agent or any Purchaser
in exercising any power, right or remedy under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or remedy preclude any other further exercise thereof or the exercise of
any other power, right or remedy. The rights and remedies herein provided shall
be cumulative and nonexclusive of any rights or remedies provided by law. Any
waiver of this Agreement shall be effective only in the specific instance and
for the specific purpose for which given.
               (b) No provision of this Agreement may be amended, supplemented,
modified or waived except in writing in accordance with the provisions of this
Section 14.1(b). Seller, Jupiter and the Agent, at the direction of the Required
Committed Purchasers, may enter into written modifications or waivers of any
provisions of this Agreement, provided, however, that no such modification or
waiver shall:
               (i) without the consent of each affected Purchaser, (A) extend
the Liquidity Termination Date or the date of any payment or deposit of Asset
Interest Collections by Seller or the Servicer, (B) reduce the rate or extend
the time of payment of Yield or any CP Costs (or any component of Yield or CP
Costs), (C) reduce any fee payable to the Agent for the benefit of the
Purchasers, (D) except pursuant to Article XII hereof, change the amount of the
Capital of any Purchaser, any Financial Institution’s Pro Rata Share (except
pursuant to a Funding Agreement) or any Committed Purchaser’s Commitment,
(E) amend, modify or waive any provision of the definition of Required Committed
Purchasers or this Section 14.1(b), (F) consent to or permit the assignment or

35



--------------------------------------------------------------------------------



 



transfer by Seller of any of its rights and obligations under this Agreement,
(G) change the definition of “Eligible Receivable” or “Purchase Price,” or
(H) amend or modify any defined term (or any defined term used directly or
indirectly in such defined term) used in clauses (A) through (G) above in a
manner that would circumvent the intention of the restrictions set forth in such
clauses; or
               (ii) without the written consent of the then Agent, amend, modify
or waive any provision of this Agreement if the effect thereof is to affect the
rights or duties of such Agent.
Notwithstanding the foregoing, (i) without the consent of any Committed
Purchaser but with the consent of Seller, the Agent may amend this Agreement
solely to add additional Persons as Committed Purchasers hereunder and (ii) the
Agent, Jupiter and the Required Committed Purchasers may enter into amendments
to modify any of the terms or provisions of Article XI, Article XII,
Section 14.13 or any other provision of this Agreement without the consent of
the Seller Parties, provided that such amendment has no negative impact upon
either of the Seller Parties. Any modification or waiver made in accordance with
this Section 14.1 shall apply to each of the Purchasers equally and shall be
binding upon the Seller Parties, the Purchasers and the Agent.
          Section 14.2 Notices. Except as provided in this Section 14.2, all
communications and notices provided for hereunder shall be in writing (including
bank wire, telecopy or electronic facsimile transmission or similar writing) and
shall be given to the other parties hereto at their respective addresses or
telecopy numbers set forth on the signature pages hereof or at such other
address or telecopy number as such Person may hereafter specify for the purpose
of notice to each of the other parties hereto. Each such notice or other
communication shall be effective (i) if given by telecopy, upon the receipt
thereof, (ii) if given by mail, three (3) Business Days after the time such
communication is deposited in the mail with first class postage prepaid or
(iii) if given by any other means, when received at the address specified in
this Section 14.2. Seller hereby authorizes the Agent and each of the Purchasers
to effect purchases and Tranche Period and Discount Rate selections based on
telephonic notices made by any Person whom the Agent or such Purchaser in good
faith believes to be acting on behalf of Seller. Seller agrees to deliver
promptly to the Agent a written confirmation of each telephonic notice signed by
an authorized officer of Seller; provided, however, the absence of such
confirmation shall not affect the validity of such notice. If the written
confirmation differs from the action taken by the Agent or any Purchaser, as the
case may be, the records of the Agent or such Purchaser, as applicable, shall
govern absent manifest error.
          Section 14.3 Ratable Payments. If any Purchaser, whether by setoff or
otherwise, has payment made to it with respect to any portion of the Aggregate
Unpaids owing to such Purchaser (other than payments received pursuant to
Section 10.2 or 10.3) in a greater proportion than that received by any other
Purchaser entitled to receive a ratable share of such Aggregate Unpaids, such
Purchaser agrees, promptly upon demand, to purchase for cash without recourse or
warranty a portion of such Aggregate Unpaids held by the other Purchasers so
that after such purchase each Purchaser will hold its ratable proportion of such
Aggregate Unpaids; provided that if all or any portion of such excess amount is
thereafter recovered from such

36



--------------------------------------------------------------------------------



 



Purchaser, such purchase shall be rescinded and the purchase price restored to
the extent of such recovery, but without interest.
          Section 14.4 Protection of Ownership Interests of the Purchasers.
               (a) Seller agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents, and take all
actions, that may be necessary or desirable, or that the Agent or Fifth Third
may request, to perfect, protect or more fully evidence the Purchaser Interests,
or to enable the Agent or the Purchasers to exercise and enforce their rights
and remedies hereunder. At any time after the occurrence of an Amortization
Event, the Agent may, or the Agent may direct Seller or the Servicer to, notify
the Obligors of Pool Receivables, at Seller’s expense, of the ownership or
security interests of the Purchasers under this Agreement and may also direct
that payments of all amounts due or that become due under any or all Receivables
be made directly to the Agent or its designee. Seller or the Servicer (as
applicable) shall, at any Purchaser’s request, withhold the identity of such
Purchaser in any such notification.
               (b) If any Seller Party fails to perform any of its obligations
hereunder: (i) the Agent or any Purchaser may (but shall not be required to)
perform, or cause performance of, such obligations, and the Agent’s or such
Purchaser’s costs and expenses incurred in connection therewith shall be payable
by Seller as provided in Section 10.3, (ii) each Seller Party irrevocably
authorizes the Agent at any time and from time to time in the sole discretion of
the Agent, and appoints the Agent as its attorney-in-fact, to act on behalf of
such Seller Party (A) to execute on behalf of Seller as debtor and to file
financing statements necessary or desirable in the Agent’s sole discretion to
perfect and to maintain the perfection and priority of the interest of the
Purchasers in the Pool Receivables and (B) to file a carbon, photographic or
other reproduction of this Agreement or any financing statement with respect to
the Asset Interest as a financing statement in such offices as the Agent in its
sole discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of the interests of the Purchasers in the Asset
Interest. The appointment in the preceding clause (ii) is coupled with an
interest and is irrevocable.
          Section 14.5 Confidentiality.
               (a) Each Seller Party and each Purchaser shall maintain and shall
cause each of its employees and officers to maintain the confidentiality of the
Fee Letters and the other confidential or proprietary information with respect
to the Agent and any Conduit and their respective businesses obtained by it or
them in connection with the structuring, negotiating and execution of the
transactions contemplated herein, except that such Seller Party and such
Purchaser and its officers and employees may disclose such information to such
Seller Party’s and such Purchaser’s external accountants and attorneys and as
required by any applicable law or order of any judicial or administrative
proceeding.
               (b) Anything herein to the contrary notwithstanding, each Seller
Party hereby consents to the disclosure of any nonpublic information with
respect to it (i) to the Agent or the Purchasers by each other, (ii) by the
Agent or the Purchasers to any prospective or actual assignee or participant of
any of them and (iii) by the Agent or Fifth Third to any rating agency,

37



--------------------------------------------------------------------------------



 



Commercial Paper dealer or provider of a surety, guaranty or credit or liquidity
enhancement to its Conduit or any entity organized for the purpose of
purchasing, or making loans secured by, financial assets for which JPMorgan
Chase or Fifth Third acts as the administrative agent and to any officers,
directors, employees, outside accountants and attorneys of any of the foregoing,
provided each such Person is informed of the confidential nature of such
information. In addition, the Purchasers and the Agent may disclose any such
nonpublic information pursuant to any law, rule, regulation, direction, request
or order of any judicial, administrative or regulatory authority or proceedings
(whether or not having the force or effect of law).
               (c) Notwithstanding any other express or implied agreement to the
contrary, the parties hereto agree that each of them and each of their
employees, representatives, and other agents may disclose to any and all
Persons, without limitation of any kind, the tax treatment and tax structure of
the transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to any of them relating to such tax treatment and
tax structure, except where confidentiality is reasonably necessary to comply
with U.S. federal or state securities laws. For purposes of this paragraph, the
terms “tax treatment” and “tax structure” have the meanings specified in
Treasury Regulation section 1.6011-4(c).
          Section 14.6 Bankruptcy Petition. Each of the Seller Parties, the
Agent and the Committed Purchasers hereby covenants and agrees that, prior to
the date that is one year and one day after the payment in full of all
outstanding senior indebtedness of a Conduit, it will not institute against, or
join any other Person in instituting against, such Conduit any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States.
          Section 14.7 Limitation of Liability. Except with respect to any claim
arising out of the willful misconduct or gross negligence of the Agent or any
Purchaser, no claim may be made by any Seller Party or any other Person against
the Agent or any Purchaser or their respective Affiliates, directors, officers,
employees, attorneys or agents for any special, indirect, consequential or
punitive damages in respect of any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement, or any act, omission or event occurring in connection
therewith; and each Seller Party hereby waives, releases, and agrees not to sue
upon any claim for any such damages, whether or not accrued and whether or not
known or suspected to exist in its favor.
     Section 14.8 CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED
IN ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE
OF NEW YORK.
     Section 14.9 CONSENT TO JURISDICTION. EACH SELLER PARTY HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW
YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH
PERSON PURSUANT TO THIS AGREEMENT AND EACH SELLER PARTY HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES

38



--------------------------------------------------------------------------------



 



ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENT OR ANY
PURCHASER TO BRING PROCEEDINGS AGAINST ANY SELLER PARTY IN THE COURTS OF ANY
OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY AGAINST THE
AGENT OR ANY PURCHASER OR ANY AFFILIATE OF THE AGENT OR ANY PURCHASER INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR
CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH SELLER PARTY
PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW
YORK.
          Section 14.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES
TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.
          Section 14.11 Integration; Binding Effect; Survival of Terms.
               (a) This Agreement and each other Transaction Document contain
the final and complete integration of all prior expressions by the parties
hereto with respect to the subject matter hereof and shall constitute the entire
agreement among the parties hereto with respect to the subject matter hereof
superseding all prior oral or written understandings.
               (b) This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and permitted assigns
(including any trustee in bankruptcy). This Agreement shall create and
constitute the continuing obligations of the parties hereto in accordance with
its terms and shall remain in full force and effect until terminated in
accordance with its terms; provided, however, that the rights and remedies with
respect to (i) any breach of any representation and warranty made by any Seller
Party pursuant to Article V, (ii) the indemnification and payment provisions of
Article X, and Sections 14.5 and 14.6 shall be continuing and shall survive any
termination of this Agreement.
          Section 14.12 Counterparts; Severability; Section References. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.

39



--------------------------------------------------------------------------------



 



          Section 14.13 JPMorgan Chase Roles. Each of the Purchasers
acknowledges that JPMorgan Chase acts, or may in the future act, (i) as
administrative agent for any Purchaser, (ii) as issuing and paying agent for the
Commercial Paper of Jupiter, (iii) to provide credit or liquidity enhancement
for the timely payment for Jupiter’s Commercial Paper and (iv) to provide other
services from time to time for Jupiter or any Financial Institution
(collectively, the “JPMorgan Chase Roles”). Without limiting the generality of
this Section 14.13, each Purchaser hereby acknowledges and consents to any and
all JPMorgan Chase Roles (except no Purchaser may be required to accept JPMorgan
Chase in a JPMorgan Chase Role for such Purchaser without such Purchaser’s
written consent, other than the transactions contemplated by this Agreement) and
agrees that in connection with any JPMorgan Chase Role, JPMorgan Chase may take,
or refrain from taking, any action that it, in its discretion, deems
appropriate, including, without limitation, in its role as administrative agent
for Jupiter, and the giving of notice to the Agent of a mandatory purchase
(pursuant to a Funding Agreement).
          Section 14.14 Characterization.
               (a) It is the intention of the parties hereto that each purchase
hereunder shall constitute and be treated as an absolute and irrevocable sale,
which purchase shall provide the applicable Purchaser with the full benefits of
ownership of the applicable Purchaser Interest. Except as specifically provided
in this Agreement, each sale of a Purchaser Interest hereunder is made without
recourse to Seller; provided, however, that (i) Seller shall be liable to each
Purchaser and the Agent for all representations, warranties, covenants and
indemnities made by Seller pursuant to the terms of this Agreement, and
(ii) such sale does not constitute and is not intended to result in an
assumption by any Purchaser or the Agent or any assignee thereof of any
obligation of Seller or Originator or any other person arising in connection
with the Asset Interest or any other obligations of Seller or Originator.
               (b) In addition to any ownership interest which the Agent may
from time to time acquire pursuant hereto, to secure the prompt and complete
payment of the Aggregate Unpaids, Seller hereby grants to the Agent for the
ratable benefit of the Purchasers a valid and perfected security interest in all
of Seller’s right, title and interest, now existing or hereafter arising, in (i)
the Asset Interest, (ii) the Facility Account, (iii) Seller’s rights and
remedies under the Receivable Interest Sale Agreement, and (iv) all proceeds of
any thereof prior to all other liens on and security interests therein. The
Agent and the Purchasers shall have, in addition to the rights and remedies that
they may have under this Agreement, all other rights and remedies provided to a
secured creditor under the UCC and other applicable law, which rights and
remedies shall be cumulative.
          Section 14.15 Amendment and Restatement. This Agreement is an
amendment and restatement of the Original Purchase Agreement and supersedes the
Original Purchase Agreement in its entirety; provided, however, that the
execution and delivery of this Agreement shall not effect a novation of the
Original Purchase Agreement but shall be, to the fullest extent applicable, in
modification, renewal, confirmation and extension of such Original Purchase
Agreement.
(Remainder of this page intentionally left blank)

40



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered by their duly authorized officers as of the date hereof.
FERRELLGAS RECEIVABLES, LLC

             
By:
                     
Name:
      Kevin T. Kelly     Title:       Senior Vice President and Chief Financial
Officer
Address:
      One Liberty Plaza    
 
      Liberty, MO 64068    
 
      Attention: Cathy Brown    
 
      Phone: (816) 407-2403    
 
      Fax: (816) 792-6887    

FERRELLGAS, L.P.
By: Ferrellgas, Inc., its General Partner

             
By:
                     
Name:
      Kevin T. Kelly     Title:       Senior Vice President and Chief Financial
Officer
Address:
      7500 College Blvd., Suite 1000    
 
      Overland Park, Kansas 66210    
Attention:
      James R. VanWinkle    
Phone:
      (913) 661-1528    
Fax:
      (913) 661-1537    

41



--------------------------------------------------------------------------------



 



JUPITER SECURITIZATION CORPORATION
By: JPMorgan Chase Bank, N.A., as attorney-in-fact

     
By:
   
 
   
 
       William W. Wood
 
       Vice President

          Address:   c/o JPMorgan Chase Bank, N.A., as Agent     Asset Backed
Conduit Finance     10 South Dearborn, Floor 13     Chicago, IL 60603-2003
 
  Attention:   ABF Portfolio Management
 
  Fax:   (312) 732-1844
 
  E-mail:   abf.portfolio.management@jpmorgan.com

JPMORGAN CHASE BANK, N.A., Individually as a Financial Institution and as Agent

                 
By:
                          Name:       William W. Wood     Title:       Vice
President       Address:       JPMorgan Chase Bank, N.A.             Asset
Backed Conduit Finance             10 South Dearborn, Floor 13            
Chicago, IL 60603-2003             Attention:   ABF Portfolio Management        
Fax:   (312) 732-1844         E-mail:   abf.portfolio.management@jpmorgan.com

42



--------------------------------------------------------------------------------



 



FIFTH THIRD BANK

                 
By:
                          Name:       Robert O. Finley     Title:       Vice
President       Address:       Fifth Third Bank             38 Fountain Square
Plaza             MD 109047             Cincinnati, OH 45263    
 
      Attention:   Judy Huls    
 
      Fax:   (513) 534-0875    

43



--------------------------------------------------------------------------------



 



EXHIBIT I
DEFINITIONS
          As used in this Agreement:
          (a) Capitalized terms used and not otherwise defined herein shall have
the meanings attributed thereto in the Receivable Interest Sale Agreement
(hereinafter defined); and
          (b) The following terms shall have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):
          “Accrual Period” means each calendar month, provided that the initial
Accrual Period hereunder means the period from (and including) the date of the
initial purchase hereunder to (and including) the last day of the calendar month
thereafter.
          “Adverse Claim” means a lien, security interest, charge or
encumbrance, or other right or claim in, of or on any Person’s assets or
properties in favor of any other Person.
          “Affected Financial Institution” has the meaning specified in
Section 12.1(c).
          “Affiliate” means, with respect to any Person, any other Person
directly or indirectly controlling, controlled by, or under direct or indirect
common control with, such Person or any Subsidiary of such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities of the controlled Person or possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
stock, by contract or otherwise.
          “Agent” has the meaning set forth in the preamble to this Agreement.
          “Agent’s Fee Letter” means the letter agreement dated as of the date
hereof between Seller and the Agent, as the same may be amended, restated or
otherwise modified and in effect from time to time.
          “Aggregate Capital” means, on any date of determination, the aggregate
amount of Capital of all Purchaser Interests outstanding on such date.
          “Aggregate Reduction” has the meaning specified in Section 1.3.
          “Aggregate Unpaids” means, at any time, an amount equal to the sum of
all accrued and unpaid fees under the Fee Letters, CP Costs, Yield, Aggregate
Capital and all other unpaid Recourse Obligations (whether due or accrued) at
such time.
          “Agreement” means this Second Amended and Restated Receivables
Purchase Agreement dated as of June 6, 2006 among, Seller, Ferrellgas, the
Purchasers and the Agent, as it may be amended, restated or otherwise modified
and in effect from time to time.

44



--------------------------------------------------------------------------------



 



          “Amortization Date” means the earliest to occur of (i) the day on
which any of the conditions precedent set forth in Section 6.2 are not
satisfied, (ii) the Business Day immediately prior to the occurrence of an
Amortization Event set forth in Section 9.1(d)(ii), (iii) the Business Day
specified in a written notice from the Agent following the occurrence of any
other Amortization Event, and (iv) the date which is 5 Business Days after the
Agent’s receipt of written notice from Seller that it wishes to terminate the
facility evidenced by this Agreement.
          “Amortization Event” has the meaning specified in Article IX.
          “Applicable Margin” means the Applicable Margin (as defined in the
Credit Agreement) for Eurodollar Rate Loans (as defined in the Credit
Agreement).
          “Asset Interest” means, on any date of determination, the sum of the
Receivables Interest and the Contributed Interest (each, as defined in the
Receivable Interest Sale Agreement).
          “Asset Interest Collections” means, on any date of determination, the
Buyer’s Percentage of all Collections.
          “Assignment Agreement” has the meaning set forth in Section 12.1(b).
          “Authorized Officer” means, with respect to any Person, its president,
controller, treasurer or chief financial officer.
          “Base Rate” means a rate per annum equal to the corporate base rate,
prime rate or base rate of interest, as applicable, announced by JPMorgan from
time to time, changing when and as such rate changes.
          “Blocked Account Agreement” means an agreement among Servicer or
Seller, as applicable, the Agent and Wells Fargo Bank, N.A. with respect to the
Servicer’s Concentration Account or the Facility Account in form and substance
reasonably satisfactory to the parties thereto.
          “Broken Funding Costs” means for any Purchaser Interest which: (i) has
its Capital reduced without compliance by Seller with the notice requirements
hereunder or (ii) does not become subject to an Aggregate Reduction following
the delivery of any Reduction Notice or (iii) is assigned under a Funding
Agreement or terminated prior to the date on which it was originally scheduled
to end; an amount equal to the excess, if any, of (A) the CP Costs or Yield (as
applicable) that would have accrued during the remainder of the Tranche Periods
or the tranche periods for Commercial Paper determined by the Agent to relate to
such Purchaser Interest (as applicable) subsequent to the date of such
reduction, assignment or termination (or in respect of clause (ii) above, the
date such Aggregate Reduction was designated to occur pursuant to the Reduction
Notice) of the Capital of such Purchaser Interest if such reduction, assignment
or termination had not occurred or such Reduction Notice had not been delivered,
over (B) the sum of (x) to the extent all or a portion of such Capital is
allocated to another Purchaser Interest, the amount of CP Costs or Yield
actually accrued during the remainder of such period on such Capital for the new
Purchaser Interest, and (y) to the extent such Capital is not allocated to
another Purchaser Interest, the income, if any, actually received during the
remainder of such

45



--------------------------------------------------------------------------------



 



period by the holder of such Purchaser Interest from investing the portion of
such Capital not so allocated. In the event that the amount referred to in
clause (B) exceeds the amount referred to in clause (A), the relevant Purchaser
or Purchasers agree to pay to Seller the amount of such excess. All Broken
Funding Costs shall be due and payable hereunder upon demand.
          “Business Day” means any day on which banks are not authorized or
required to close in New York, New York or Chicago, Illinois and The Depository
Trust Company of New York is open for business, and, if the applicable Business
Day relates to any computation or payment to be made with respect to the LIBO
Rate, any day on which dealings in dollar deposits are carried on in the London
interbank market.
          “Capital” of any Purchaser Interest means, at any time, (A) the
Purchase Price of such Purchaser Interest, minus (B) the sum of the aggregate
amount of Asset Interest Collections and other payments received by the Agent
which in each case are applied to reduce such Capital in accordance with the
terms and conditions of this Agreement; provided that such Capital shall be
restored (in accordance with Section 2.5) in the amount of any Asset Interest
Collections or other payments so received and applied if at any time the
distribution of such Asset Interest Collections or payments are rescinded,
returned or refunded for any reason.
          “Change of Control” means (a) a Change of Control under and as defined
in the Receivable Interest Sale Agreement, or (b) Ferrellgas ceases to own 100%
of the outstanding Equity Interests of Seller.
          “Charged-Off Receivable” means a Receivable: (i) as to which the
Obligor thereof has taken any action, or suffered any event to occur, of the
type described in Section 9.1(d) (as if references to Seller Party therein refer
to such Obligor); (ii) as to which the Obligor thereof, if a natural person, is
deceased, (iii) which, consistent with the Credit and Collection Policy, would
be written off Seller’s books as uncollectible, (iv) which has been identified
by Seller as uncollectible or (v) as to which any payment, or part thereof,
remains unpaid for more than 180 days from the original invoice date for such
payment.
          “Charged-Off Trigger Ratio” means, as of any Cut-Off Date, the ratio
(expressed as a percentage) computed by dividing (x) the total amount of
Receivables that became Charged-Off Receivables during the Measurement Period
ending on such Cut-Off Date, by (y) the aggregate monthly sales for the 6 months
ending on such Cut-Off Date.
          “Collection Account” means each concentration account, depositary
account, lock-box account or similar account in which any Asset Interest
Collections are collected or deposited.
          “Collection Notice” means a notice in the form attached to the Blocked
Account Agreements from the Agent to Wells Fargo Bank, N.A. terminating the
Servicer’s authority to make withdrawals from the Servicer’s Concentration
Account or Seller’s authority to make withdrawals from the Facility Account.
          “Commercial Paper” means promissory notes of a Conduit issued by such
Conduit in the commercial paper market.

46



--------------------------------------------------------------------------------



 



          “Commitment” means for Fifth Third and each Financial Institution, as
the case may be, its commitment to purchase Purchaser Interests from Seller in
the aggregate amount set forth on Schedule A hereto.
          “Commitment Availability” mean, as to each Purchaser Group, at any
time the positive difference (if any) between (a) the aggregate amount of the
Commitments at such time of the members of such Purchaser Group, minus (b) such
Purchaser Group’s Capital outstanding at such time.
          “Committed Purchasers” means Fifth Third and each of the Financial
Institutions.
          “Conduit” means Jupiter or Fountain Square.
          “Contingent Obligation” of a Person means any agreement, undertaking
or arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or application for a letter of credit.
          “CP Availability Period” means each day on which Fountain Square is
providing funding to Fifth Third through the issuance of Fountain Square’s
Commercial Paper.
          “CP Costs” means, for each day, the sum of (i) discount or yield
accrued on Pooled Commercial Paper of any Conduit on such day, plus (ii) any and
all accrued commissions in respect of placement agents and Commercial Paper
dealers, and issuing and paying agent fees incurred, in respect of any Pooled
Commercial Paper of any Conduit for such day, plus (iii) other costs associated
with funding small or odd-lot amounts with respect to all receivable purchase
facilities which are funded by Pooled Commercial Paper for any Conduit for such
day, minus (iv) any accrual of income net of expenses received on such day from
investment of collections received under all receivable purchase facilities
funded substantially with Pooled Commercial Paper of any Conduit, minus (v) any
payment received on such day net of expenses in respect of Broken Funding Costs
related to the prepayment of any Purchaser Interest of Jupiter or Fifth Third
pursuant to the terms of any receivable purchase facilities funded substantially
with Pooled Commercial Paper. In addition to the foregoing costs, if Seller
shall request any Incremental Purchase by any Conduit during any period of time
determined by Jupiter or Fifth Third in its sole discretion to result in
incrementally higher CP Costs applicable to such Incremental Purchase, the
Capital associated with any such Incremental Purchase shall, during such period,
be deemed to be funded by the applicable Conduit in a special pool (which may
include capital associated with other receivable purchase facilities) for
purposes of determining such additional CP Costs applicable only to such special
pool and charged each day during such period against such Capital.
          “Credit and Collection Policy” means Originator’s credit and
collection policies and practices relating to Contracts and Receivables existing
on the date hereof and summarized

47



--------------------------------------------------------------------------------



 



in Exhibit IV to the Receivable Interest Sale Agreement, as modified from time
to time in accordance with this Agreement.
          “Cut-Off Date” means the last day of each calendar month.
          “Deemed Collections” means the aggregate of all amounts Seller shall
have been deemed to have received as an Asset Interest Collection of a
Receivable. Seller shall be deemed to have received an Asset Interest Collection
in full of a Receivable if at any time (i) the Outstanding Balance of any such
Receivable is either (x) reduced as a result of any defective or rejected goods
or services, any discount or any adjustment or otherwise by Seller (other than
cash Asset Interest Collections on account of the Receivables) or (y) reduced or
canceled as a result of a setoff in respect of any claim by any Person (whether
such claim arises out of the same or a related transaction or an unrelated
transaction) or (ii) any of the representations or warranties in Article V are
no longer true with respect to any Receivable.
          “Default Fee” means with respect to any amount due and payable by
Seller in respect of any Aggregate Unpaids, an amount equal to the greater of
(i) $1000 and (ii) interest on any such unpaid Aggregate Unpaids at a rate per
annum equal to 2% above the Base Rate.
          “Delinquency Trigger Ratio” means, as of any Cut-Off Date, the ratio
(expressed as a percentage) computed by dividing (i) the aggregate Outstanding
Balance of all Receivables that are Delinquent Receivables as of such Cut-Off
Date, by (ii) the aggregate Outstanding Balance of all Receivables as of such
Cut-Off Date.
          “Delinquent Receivable” means a Receivable as to which any payment, or
part thereof, remains unpaid for more than 60 days from the original invoice
date but not more than 90 days from the original invoice date for such payment.
          “Dilution Trigger Ratio” means a percentage equal to a fraction, the
numerator of which is the total amount of decreases in Outstanding Balances of
the Receivables due to Dilutions during the most recent Measurement Period, and
the denominator of which is the amount of sales generated by the Originators
during the Measurement Period one month prior to the most recent Measurement
Period.
          “Dilutions” means, at any time, the aggregate amount of reductions or
cancellations described in clause (i) of the definition of “Deemed Collections”.
          “Discount Rate” means, the LIBO Rate or the Base Rate, as applicable,
with respect to each Purchaser Interest of the Financial Institutions and, after
the CP Availability Period for Fifth Third, Fifth Third.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “Facility Account” means the account in the name of the Seller at
Wells Fargo Bank and designated in writing by the Seller to the Agent as being
the “Facility Account.”

48



--------------------------------------------------------------------------------



 



          “Facility Termination Date” means the earlier of (i) the Liquidity
Termination Date and (ii) the Amortization Date.
          “Federal Bankruptcy Code” means Title 11 of the United States Code
entitled “Bankruptcy,” as amended and any successor statute thereto.
          “Federal Funds Effective Rate” means, for any period, a fluctuating
interest rate per annum for each day during such period equal to (a) the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the preceding
Business Day) by the Federal Reserve Bank of New York in the Composite Closing
Quotations for U.S. Government Securities; or (b) if such rate is not so
published for any day which is a Business Day, the average of the quotations at
approximately 10:30 a.m. (Chicago time) for such day on such transactions
received by the Agent from three federal funds brokers of recognized standing
selected by it.
          “Fee Letter” means each of the Agent’s Fee Letter and the Purchasers’
Fee Letter.
          “Ferrellgas” has the meaning set forth in the preamble in this
Agreement.
          “Fifth Third Liquidity Interest” means any Purchaser Interest of Fifth
Third on any day outside the CP Availability Period.
          “Financial Institutions” has the meaning set forth in the preamble in
this Agreement.
          “Fountain Square” means Fountain Square Commercial Funding Corp., a
Delaware corporation; provided, however, that in the event that purchases or
Reinvestments by Fifth Third are funded by a conduit other than Fountain Square,
all references herein to “Fountain Square” or its Commercial Paper shall
automatically be deemed to be references to such other conduit and its
commercial paper.
          “Funding Agreement” means any agreement or instrument executed by any
Funding Source with or for the benefit of Jupiter or Fifth Third.
          “Funding Source” means (a) with respect to Jupiter (i) any Financial
Institution or (ii) any insurance company, bank or other funding entity
providing liquidity, credit enhancement or back-up purchase support or
facilities to Jupiter, and (b) with respect to Fifth Third, (i) Fountain Square,
and (ii) any insurance company, bank or other funding entity providing
liquidity, credit enhancement or back-up purchase support or facilities to Fifth
Third for purposes of this Agreement or to Fountain Square’s Commercial Paper
which is allocated to this Agreement.
          “GAAP” means generally accepted accounting principles in effect in the
United States of America as of the date of this Agreement.

49



--------------------------------------------------------------------------------



 



          “Group Purchase Limit” means, for each Purchaser Group, (a) in the
case of the Jupiter Purchaser Group, the sum of the Commitments of the Financial
Institutions in such Purchaser Group, adjusted as necessary to give effect to
the termination of the Commitment of any Terminating Financial Institution in
such Purchaser Group pursuant to Article XII and (b) in the case of Fifth Third,
Fifth Third’s Commitment,.
          “Incremental Purchase” means a purchase of one or more Purchaser
Interests which increases the total outstanding Aggregate Capital hereunder.
          “Indebtedness” of a Person means such Person’s (i) obligations for
borrowed money, (ii) obligations representing the deferred purchase price of
property or services (other than accounts payable arising in the ordinary course
of such Person’s business payable on terms customary in the trade),
(iii) obligations, whether or not assumed, secured by liens or payable out of
the proceeds or production from property now or hereafter owned or acquired by
such Person, (iv) obligations which are evidenced by notes, acceptances, or
other instruments, (v) capitalized lease obligations, (vi) net liabilities under
interest rate swap, exchange or cap agreements, (vii) Contingent Obligations and
(viii) liabilities in respect of unfunded vested benefits under plans covered by
Title IV of ERISA.
          “Independent Director” shall mean a member of the Board of Directors
of Seller who is not at such time, and has not been at any time during the
preceding five (5) years, (A) a director, officer, employee or affiliate of
Originator or any of its respective Subsidiaries or Affiliates (other than
Seller), or (B) the beneficial owner (at the time of such individual’s
appointment as an Independent Director or at any time thereafter while serving
as an Independent Director) of any of the outstanding common shares of Seller,
Originator, or any of their respective Subsidiaries or Affiliates, having
general voting rights.
          “JPMorgan Chase” means JPMorgan Chase Bank, N.A. in its individual
capacity and its successors.
          “Jupiter Group” means, collectively, Jupiter and the Financial
Institutions.
          “LIBO Rate” means the rate per annum equal to the sum of (i) (a) the
applicable British Bankers’ Association Interest Settlement Rate for deposits in
U.S. dollars appearing on Reuters Screen FRBD as of 12:00 noon (London time) two
Business Days prior to the first day of the relevant Tranche Period, and having
a maturity equal to such Tranche Period, provided that, (i) if Reuters Screen
FRBD is not available to the Agent for any reason, the applicable LIBO Rate for
the relevant Tranche Period shall instead be the applicable British Bankers’
Association Interest Settlement Rate for deposits in U.S. dollars as reported by
any other generally recognized financial information service as of 12:00 noon
(London time) two Business Days prior to the first day of such Tranche Period,
and having a maturity equal to such Tranche Period, and (ii) if no such British
Bankers’ Association Interest Settlement Rate is available to the Agent, the
applicable LIBO Rate for the relevant Tranche Period shall instead be the rate
determined by the Agent to be the rate at which JPMorgan Chase offers to place
deposits in U.S. dollars with first-class banks in the London interbank market
at approximately 12:00 noon (London time) two Business Days prior to the first
day of such Tranche Period, in the approximate amount to be funded at the LIBO
Rate and having a maturity equal to such Tranche

50



--------------------------------------------------------------------------------



 



Period, divided by (b) one minus the maximum aggregate reserve requirement
(including all basic, supplemental, marginal or other reserves) which is imposed
against the Agent in respect of Eurocurrency liabilities, as defined in
Regulation D of the Board of Governors of the Federal Reserve System as in
effect from time to time (expressed as a decimal), applicable to such Tranche
Period plus (ii) the Applicable Margin. The LIBO Rate shall be rounded, if
necessary, to the next higher 1/16 of 1%.
          “Liquidity Interest” means a Purchaser Interest of a Financial
Institution or a Fifth Third Liquidity Interest.
          “Liquidity Termination Date” means June 5, 2007.
          “Lock-Box” means each locked postal box with respect to which a bank
has been granted exclusive access for the purpose of retrieving and processing
payments made on the Pool Receivables.
          “Material Adverse Effect” means a material adverse effect on (i) the
financial condition or operations of any Seller Party and its Subsidiaries,
(ii) the ability of any Seller Party to perform its obligations under this
Agreement, (iii) the legality, validity or enforceability of this Agreement or
any other Transaction Document, (iv) any Purchaser’s interest in the Pool
Receivables generally or in any significant portion of the Pool Receivables, the
Related Security or the Asset Interest Collections with respect thereto, or
(v) the collectibility of the Pool Receivables generally or of any material
portion of the Pool Receivables.
          “Measurement Period” means a calendar month.
          “Monthly Report” means a report, in substantially the form of
Exhibit VI hereto (appropriately completed), furnished by the Servicer to the
Agent pursuant to Section 8.5.
          “Monthly Reporting Date” has the meaning set forth in Section 8.5.
          “Net Asset Interest Balance” means, at any time, the Buyer’s
Percentage of the aggregate Outstanding Balance of all Pool Receivables that are
Eligible Receivables at such time.
          “Non-Renewing Financial Institution” has the meaning set forth in
Section 13.2(a).
          “Original Purchase Agreement” has the meaning set forth in the
Preliminary Statements.
          “Originator” means Ferrellgas, in its capacity as seller under the
Receivable Interest Sale Agreement.
          “Participant” has the meaning set forth in Section 12.2.

51



--------------------------------------------------------------------------------



 



          “Percentage” means, for each Purchaser Group, the ratio of the
aggregate amount of the Commitments of the Committed Purchasers in such
Purchaser Group to the Aggregate Commitments of all Committed Purchasers in both
Purchaser Groups.
          “Person” means an individual, partnership, corporation (including a
business trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.
          “Pooled Commercial Paper” means Commercial Paper notes of a Conduit
subject to any particular pooling arrangement by such Conduit, but excluding
Commercial Paper issued by such Conduit for a tenor and in an amount
specifically requested by any Person in connection with any agreement effected
by such Conduit.
          “Potential Amortization Event” means an event which, with the passage
of time or the giving of notice, or both, would constitute an Amortization
Event.
          “Pro Rata Share” means, for each Financial Institution, a percentage
equal to (a) the Commitment of such Financial Institution divided by (b) the
aggregate amount of all Commitments of all Financial Institutions hereunder,
adjusted as necessary to give effect to the application of the terms of the
applicable Funding Agreement or any assignments pursuant to Article XII.
          “Proposed Reduction Date” has the meaning set forth in Section 1.3.
          “Purchase Limit” means, on any date, the amount set forth opposite
such date in the table below:

         
May 31-September 30
  $ 85,000,000  
October 1-31
  $ 100,000,000  
November 1-30
  $ 110,000,000  
December 1-February 14
  $ 160,000,000  
February 15-28
  $ 155,000,000  
March 1-7
  $ 150,000,000  
March 8-14
  $ 144,000,000  
March 15-21
  $ 138,000,000  
March 22-28
  $ 132,000,000  
March 29-April 4
  $ 126,000,000  
April 5-18
  $ 120,000,000  
April 19-May 2
  $ 110,000,000  
May 3-16
  $ 100,000,000  
May 17-30
  $ 92,500,000  

          “Purchase Notice” has the meaning set forth in Section 1.2.
          “Purchase Price” means, with respect to any Incremental Purchase of a
Purchaser Interest, the amount paid to Seller for such Purchaser Interest which
shall not exceed

52



--------------------------------------------------------------------------------



 



the least of (i) the amount requested by Seller in the applicable Purchase
Notice, (ii) the unused portion of the Purchase Limit on the applicable purchase
date and (iii) the excess, if any, of 80% of the Net Asset Interest Balance on
the applicable purchase date over the aggregate outstanding amount of Aggregate
Capital determined as of the date of the most recent Monthly Report, taking into
account such proposed Incremental Purchase.
          “Purchaser Group” means each of (a) the Jupiter Group, and (b) Fifth
Third.
          “Purchaser Interest” means, at any time, a portion of an aggregate
undivided 100% ownership interest in the Asset Interest associated with a
designated amount of Capital, selected pursuant to the terms and conditions
hereof.
          “Purchasers” means Jupiter and the Committed Purchasers.
          “Purchasers’ Fee Letter” means the letter agreement dated as of the
date hereof among Seller, Fifth Third and the Agent (on behalf of the Jupiter
Group), as the same may be amended, restated or otherwise modified and in effect
from time to time.
          “Purchasing Financial Institution” has the meaning set forth in
Section 12.1(b).
          “Receivable Interest Sale Agreement” means that certain Amended and
Restated Receivable Interest Sale Agreement, dated as of June 7, 2005, between
Originator and Seller, as the same may be amended, restated or otherwise
modified from time to time.
          “Recourse Obligations” shall have the meaning set forth in
Section 2.1.
          “Reduction Notice” has the meaning set forth in Section 1.3.
          “Regulatory Change” has the meaning set forth in Section 10.2(a).
          “Reinvestment” has the meaning set forth in Section 2.2.
          “Required Committed Purchasers” means, at any time, Committed
Purchasers with Commitments in excess of 66-2/3% of the Purchase Limit.
          “Required Notice Period” means two (2) Business Days.
          “Restricted Junior Payment” means (i) any dividend or other
distribution, direct or indirect, on account of any shares of any class of
capital stock of Seller now or hereafter outstanding, except a dividend payable
solely in shares of that class of stock or in any junior class of stock of
Seller, (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any class of capital stock of Seller now or hereafter outstanding, (iii) any
payment or prepayment of principal of, premium, if any, or interest, fees or
other charges on or with respect to, and any redemption, purchase, retirement,
defeasance, sinking fund or similar payment and any claim for rescission with
respect to the Subordinated Loans (as defined in the Receivable Interest Sale
Agreement), (iv) any payment made to redeem, purchase, repurchase or retire, or
to obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of capital stock of

53



--------------------------------------------------------------------------------



 



     Seller now or hereafter outstanding, and (v) any payment of management fees
by Seller (except for reasonable management fees to the Originator or its
Affiliates in reimbursement of actual management services performed).
          “Seller” has the meaning set forth in the preamble to this Agreement.
          “Seller Parties” has the meaning set forth in the preamble to this
Agreement.
          “Servicer” means at any time the Person (which may be the Agent) then
authorized pursuant to Article VIII to service, administer and collect
Receivables.
          “Settlement Date” means (A) the second Business Day after each Monthly
Reporting Date, and (B) the last day of the relevant Tranche Period in respect
of each Purchaser Interest of the Financial Institutions.
          “Settlement Period” means (A) in respect of each Purchaser Interest of
Jupiter and each Purchaser Interest of Fifth Third during the CP Availability
Period, the immediately preceding Accrual Period, and (B) in respect of each
Liquidity Interest, the entire Tranche Period of such Liquidity Interest.
          “Subsidiary” of a Person means (i) any corporation more than 50% of
the outstanding securities having ordinary voting power of which shall at the
time be owned or controlled, directly or indirectly, by such Person or by one or
more of its Subsidiaries or by such Person and one or more of its Subsidiaries,
or (ii) any partnership, association, limited liability company, joint venture
or similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of Seller.
          “Termination Date” has the meaning set forth in Section 2.2.
          “Termination Percentage” has the meaning set forth in Section 2.2.
          “Terminating Financial Institution” has the meaning set forth in
Section 13.2(a).
          “Terminating Tranche” has the meaning set forth in Section 4.3(b).
          “Tranche Period” means, with respect to any Purchaser Interest held by
a Financial Institution:
     (a) if Yield for such Purchaser Interest is calculated on the basis of the
LIBO Rate, a period of one, two, three or six months, or such other period as
may be mutually agreeable to the Agent and Seller, commencing on a Business Day
selected by Seller or the Agent pursuant to this Agreement. Such Tranche Period
shall end on the day in the applicable succeeding calendar month which
corresponds numerically to the beginning day of such Tranche Period, provided,
however, that if there is no such numerically corresponding day in such

54



--------------------------------------------------------------------------------



 



succeeding month, such Tranche Period shall end on the last Business Day of such
succeeding month; or
     (b) if Yield for such Purchaser Interest is calculated on the basis of the
Base Rate, a period commencing on a Business Day selected by Seller, provided no
such period shall exceed one month.
If any Tranche Period would end on a day which is not a Business Day, such
Tranche Period shall end on the next succeeding Business Day, provided, however,
that in the case of Tranche Periods corresponding to the LIBO Rate, if such next
succeeding Business Day falls in a new month, such Tranche Period shall end on
the immediately preceding Business Day. In the case of any Tranche Period for
any Purchaser Interest which commences before the Amortization Date and would
otherwise end on a date occurring after the Amortization Date, such Tranche
Period shall end on the Amortization Date. The duration of each Tranche Period
which commences after the Amortization Date shall be of such duration as
selected by the Agent.
          “Transaction Documents” means, collectively, this Agreement, each
Purchase Notice, the Receivable Interest Sale Agreement, the Fee Letters, the
Subordinated Note (as defined in the Receivable Interest Sale Agreement) and all
other instruments, documents and agreements executed and delivered in connection
herewith.
          “UCC” means the Uniform Commercial Code as from time to time in effect
in the specified jurisdiction.
          “Yield” means for each respective Tranche Period relating to Purchaser
Interests of the Financial Institutions, an amount equal to the product of the
applicable Discount Rate for each Purchaser Interest multiplied by the Capital
of such Purchaser Interest for each day elapsed during such Tranche Period,
annualized on a 360 day basis in the case of Yield computed at a LIBO Rate and
on a 365 (or, when appropriate, 366) day basis in the case of Yield computed at
the Base Rate.
          (c) All accounting terms not specifically defined herein shall be
construed in accordance with GAAP.
          (d) All terms used in Article 9 of the UCC in the State of New York,
and not specifically defined herein, are used herein as defined in such
Article 9.

55



--------------------------------------------------------------------------------



 



EXHIBIT II
FORM OF PURCHASE NOTICE
[Date]
JPMorgan Chase Bank, N.A., as Agent
Asset Backed Conduit Finance
10 South Dearborn, Floor 13
Chicago, IL 60603-2003
Attention:      ABF Portfolio Management
          Re: PURCHASE NOTICE
Ladies and Gentlemen:
          Reference is hereby made to the Second Amended and Restated
Receivables Purchase Agreement, dated as of June 6, 2006, by and among
Ferrellgas Receivables, LLC, a Delaware limited liability company (“Seller”),
Ferrellgas, L.P., a Delaware limited partnership, as Servicer, the Financial
Institutions, Jupiter Securitization Corporation (“Jupiter”), Fifth Third Bank
(“Fifth Third”) and JPMorgan Chase Bank, N.A., as Agent (the “Receivables
Purchase Agreement”). Capitalized terms used herein shall have the meanings
assigned to such terms in the Receivables Purchase Agreement.
          The Agent is hereby notified of the following Incremental Purchase:

     
Aggregate Purchase Price :
  $                                                            
 
   
Purchase Price for Jupiter Purchaser Group:
    50%:     $                                        
 
   
Purchase Price for Fifth Third:
    50%:     $                                        
 
   
Date of Purchase:
                                                              
 
   
Requested Discount Rate:
  [LIBO Rate] [Base Rate] [Pooled Commercial Paper rate]

          Please credit the Purchase Price in immediately available funds to our
Facility Account and then wire-transfer the Purchase Price in immediately
available funds on the above-specified date of purchase to:

56



--------------------------------------------------------------------------------



 



[Account Name]
[Account No.]
[Bank Name & Address]
[ABA #]
Reference:
Telephone advice to: [Name] @ tel. no.
(     )                                        
          Please advise [Name] at telephone no. (     )
                                         if Jupiter shall not be making this
purchase or if the CP Availability Period for Fifth Third has ended.
          In connection with the Incremental Purchase to be made on the above
listed “Date of Purchase” (the “Purchase Date”), the Seller hereby certifies
that the following statements are true on the date hereof, and will be true on
the Purchase Date (before and after giving effect to the proposed Incremental
Purchase):
          (i) the representations and warranties of the Seller set forth in
Section 5.1 of the Receivables Purchase Agreement are true and correct in all
material respects on and as of the Purchase Date as though made on and as of
such date;
          (ii) no event has occurred and is continuing, or would result from the
proposed Incremental Purchase, that will constitute an Amortization Event or a
Potential Amortization Event;
          (iii) the Facility Termination Date has not occurred, the Aggregate
Capital does not exceed the Purchase Limit and the aggregate Purchaser Interests
do not exceed 100%; and
          (iv) the amount of Aggregate Capital is $                     after
giving effect to the Incremental Purchase to be made on the Purchase Date.

              Very truly yours,
 
            FERRELLGAS RECEIVABLES, LLC
 
       
 
  By:    
 
  Name:  
 
 
 
  Title:    

57



--------------------------------------------------------------------------------



 



EXHIBIT III
PRINCIPAL PLACES OF BUSINESS AND CHIEF EXECUTIVE OFFICES OF THE
SELLER PARTIES; LOCATIONS OF RECORDS; FEDERAL EMPLOYER
IDENTIFICATION NUMBERS
Places of Business:

         
 
  Seller:   Principal Place of Business and Chief Executive Office
 
      One Liberty Plaza
 
      Liberty, Missouri, 64068
 
       
 
  Servicer:   Principal Place of Business and Chief Executive Office
 
      7500 College Blvd., Suite 1000
 
      Overland Park, Kansas 66210

Locations of Records:

         
 
  Seller:   Seller’s and Servicer’s addresses above
 
       
 
  Servicer:   Seller’s and Servicer’s addresses above

Federal Employer Identification Numbers:

         
 
  Seller:   43-1698481
 
       
 
  Servicer:   43-1698481

58



--------------------------------------------------------------------------------



 



EXHIBIT IV
FORM OF COMPLIANCE CERTIFICATE
To: JPMorgan Chase Bank, N.A., as Agent
          This Compliance Certificate is furnished pursuant to that certain
Second Amended and Restated Receivables Purchase Agreement dated as of June 6,
2006, among Ferrellgas Receivables, LLC (the “Seller”), Ferrellgas, L.P. (the
“Servicer”), the Purchasers party thereto and JPMorgan Chase Bank, N.A., as
agent for such Purchasers (the “Agreement”).
          THE UNDERSIGNED HEREBY CERTIFIES THAT:
          1. I am the duly elected                                          of
Seller.
          2. I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of Seller and its Subsidiaries during the accounting period
covered by the attached financial statements.
          3. The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
an Amortization Event or Potential Amortization Event, as each such term is
defined under the Agreement, during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth in paragraph 5 below.
          4. Schedule I attached hereto sets forth financial data and
computations evidencing the compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct.
          5. Described below are the exceptions, if any, to paragraph 3 by
listing, in detail, the nature of the condition or event, the period during
which it has existed and the action which Seller has taken, is taking, or
proposes to take with respect to each such condition or event:

59



--------------------------------------------------------------------------------



 



The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ___ day of                     ,
___.

         
By:
       
Name:
 
 
   
Title:
       

60



--------------------------------------------------------------------------------



 



SCHEDULE I TO COMPLIANCE CERTIFICATE
          A. Schedule of Compliance as of [Date] with Section 9.1(f) of the
Agreement. Unless otherwise defined herein, the terms used in this Compliance
Certificate have the meanings ascribed thereto in the Agreement.
          This schedule relates to the month ended:
                                        

61



--------------------------------------------------------------------------------



 



EXHIBIT V
FORM OF ASSIGNMENT AGREEMENT
     THIS ASSIGNMENT AGREEMENT (this “Assignment Agreement”) is entered into as
of the ___day of                     , ___, by and between
                                         (“Assignor”) and
                                         (“Assignee”).
PRELIMINARY STATEMENTS
          A. This Assignment Agreement is being executed and delivered in
accordance with Section 12.1(b) of that certain Second Amended and Restated
Receivables Purchase Agreement dated as of June 6, 2006 by and among Ferrellgas
Receivables, LLC, Ferrellgas, L.P., as Servicer, Jupiter Securitization
Corporation, Fifth Third Bank, JPMorgan Chase Bank, N.A., as Agent, and the
Financial Institutions party thereto (as amended, modified or restated from time
to time, the “Purchase Agreement”). Capitalized terms used and not otherwise
defined herein are used with the meanings set forth or incorporated by reference
in the Purchase Agreement.
          B. Assignor is a Financial Institution party to the Purchase
Agreement, and Assignee wishes to become a Financial Institution thereunder; and
          C. Assignor is selling and assigning to Assignee an undivided
                    % (the “Transferred Percentage”) interest in all of
Assignor’s rights and obligations under the Purchase Agreement and the
Transaction Documents, including, without limitation, Assignor’s Commitment and
(if applicable) the Capital of Assignor’s Purchaser Interests as set forth
herein.
AGREEMENT
          The parties hereto hereby agree as follows:
          1. The sale, transfer and assignment effected by this Assignment
Agreement shall become effective (the “Effective Date”) two (2) Business Days
(or such other date selected by the Agent in its sole discretion) following the
date on which a notice substantially in the form of Schedule II to this
Assignment Agreement (“Effective Notice”) is delivered by the Agent to the
applicable Conduit, Assignor and Assignee. From and after the Effective Date,
Assignee shall be a Financial Institution party to the Purchase Agreement for
all purposes thereof as if Assignee were an original party thereto and Assignee
agrees to be bound by all of the terms and provisions contained therein.
          2. If Assignor has no outstanding Capital under the Purchase
Agreement, on the Effective Date, Assignor shall be deemed to have hereby
transferred and assigned to Assignee, without recourse, representation or
warranty (except as provided in paragraph 6 below), and the Assignee shall be
deemed to have hereby irrevocably taken, received and assumed from Assignor, the
Transferred Percentage of Assignor’s Commitment and all rights and obligations
associated therewith under the terms of the Purchase Agreement, including,

62



--------------------------------------------------------------------------------



 



without limitation, the Transferred Percentage of Assignor’s future funding
obligations under Section 4.1 of the Purchase Agreement.
          3. If Assignor has any outstanding Capital under the Purchase
Agreement, at or before 12:00 noon, local time of Assignor, on the Effective
Date Assignee shall pay to Assignor, in immediately available funds, an amount
equal to the sum of (i) the Transferred Percentage of the outstanding Capital of
Assignor’s Purchaser Interests (such amount, being hereinafter referred to as
the “Assignee’s Capital”); (ii) all accrued but unpaid (whether or not then due)
Yield attributable to Assignee’s Capital; and (iii) accruing but unpaid fees and
other costs and expenses payable in respect of Assignee’s Capital for the period
commencing upon each date such unpaid amounts commence accruing, to and
including the Effective Date (the “Assignee’s Acquisition Cost”); whereupon,
Assignor shall be deemed to have sold, transferred and assigned to Assignee,
without recourse, representation or warranty (except as provided in paragraph 6
below), and Assignee shall be deemed to have hereby irrevocably taken, received
and assumed from Assignor, the Transferred Percentage of Assignor’s Commitment
and the Capital of Assignor’s Purchaser Interests (if applicable) and all
related rights and obligations under the Purchase Agreement and the Transaction
Documents, including, without limitation, the Transferred Percentage of
Assignor’s future funding obligations under Section 4.1 of the Purchase
Agreement.
          4. Concurrently with the execution and delivery hereof, Assignor shall
provide to Assignee copies of all documents requested by Assignee which were
delivered to Assignor pursuant to the Purchase Agreement.
          5. Each of the parties to this Assignment Agreement agrees that at any
time and from time to time upon the written request of any other party, it shall
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Assignment Agreement.
          6. By executing and delivering this Assignment Agreement, Assignor and
Assignee confirm to and agree with each other, the Agent and the Financial
Institutions as follows: (a) other than the representation and warranty that it
has not created any Adverse Claim upon any interest being transferred hereunder,
Assignor makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made by any other
Person in or in connection with the Purchase Agreement or the Transaction
Documents or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of Assignee, the Purchase Agreement or any other instrument
or document furnished pursuant thereto or the perfection, priority, condition,
value or sufficiency of any collateral; (b) Assignor makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Seller, any Obligor, any Affiliate of the Seller or the performance or
observance by the Seller, any Obligor, any Affiliate of the Seller of any of
their respective obligations under the Transaction Documents or any other
instrument or document furnished pursuant thereto or in connection therewith;
(c) Assignee confirms that it has received a copy of the Purchase Agreement and
copies of such other Transaction Documents, and other documents and information
as it has requested and deemed appropriate to make its own credit analysis and
decision to enter into this Assignment Agreement; (d) Assignee shall,
independently and without reliance upon the Agent, any Conduit, the Seller or
any other Financial Institution or Purchaser

63



--------------------------------------------------------------------------------



 



and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Purchase Agreement and the Transaction Documents; (e) Assignee
appoints and authorizes the Agent to take such action as agent on its behalf and
to exercise such powers under the Transaction Documents as are delegated to the
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; and (f) Assignee agrees that it shall perform in accordance
with their terms all of the obligations which, by the terms of the Purchase
Agreement and the other Transaction Documents, are required to be performed by
it as a Financial Institution or, when applicable, as a Purchaser.
          7. Each party hereto represents and warrants to and agrees with the
Agent that it is aware of and shall comply with the provisions of the Purchase
Agreement, including, without limitation, Sections 4.1 and 14.6 thereof.
          8. Schedule I hereto sets forth the revised Commitment of Assignor and
the Commitment of Assignee, as well as administrative information with respect
to Assignee.
          9. THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          10. Assignee hereby covenants and agrees that, prior to the date which
is one year and one day after the payment in full of all senior indebtedness for
borrowed money of any Conduit, it shall not institute against, or join any other
Person in instituting against, such Conduit any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.
          IN WITNESS WHEREOF, the parties hereto have caused this Assignment
Agreement to be executed by their respective duly authorized officers of the
date hereof.

                  [ASSIGNOR]    
 
           
 
  By:        
 
  Title:  
 
   
 
                [ASSIGNEE]    
 
           
 
  By:        
 
  Title:  
 
   

64



--------------------------------------------------------------------------------



 



SCHEDULE I TO ASSIGNMENT AGREEMENT
LIST OF LENDING OFFICES, ADDRESSES
FOR NOTICES AND COMMITMENT AMOUNTS
Date:                                         ,                     
Transferred Percentage:                                         %

                      A-1   A-2   B-1   B-2     Commitment   Commitment        
    (prior to giving   (after giving             effect to the   effect to the  
    Ratable Share     Assignment   Assignment   Outstanding   of Outstanding
Assignor   Agreement)   Agreement)   Capital (if any)   Capital
 
               

                          A-2   B-1   B-2         Commitment                
(after giving                 effect to the       Ratable Share        
Assignment   Outstanding   of Outstanding Assignee       Agreement)   Capital
(if any)   Capital
 
               

     
Address for Notices
   
 
   
 
   
 
   
Attention:
   
Phone:
   
Fax:
   

65



--------------------------------------------------------------------------------



 



SCHEDULE II TO ASSIGNMENT AGREEMENT
EFFECTIVE NOTICE

     
TO:
                                                              , Assignor
 
                                                              
 
                                                              
 
   
TO:
                                                              , Assignee
 
                                                              
 
                                                              
 
                                                              

          The undersigned, as Agent under the Second Amended and Restated
Receivables Purchase Agreement dated as of June 6, 2006 by and among Ferrellgas
Receivables, LLC, a Delaware limited liability company (“Seller”), between
Ferrellgas, L.P., a Delaware limited partnership, as Servicer, Jupiter
Securitization Corporation, Fifth Third Bank, JPMorgan Chase Bank, N.A., as
Agent, and the Financial Institutions party thereto, hereby acknowledges receipt
of executed counterparts of a completed Assignment Agreement dated as of
                    , ___between                                         , as
Assignor, and                                         , as Assignee. Terms
defined in such Assignment Agreement are used herein as therein defined.
          1. Pursuant to such Assignment Agreement, you are advised that the
Effective Date shall be                     , ___.
          2. By its signature below, [each of] Conduit [and Seller] hereby
consents to the Assignment Agreement as required by Section 12.1(b) of the
Receivables Purchase Agreement.
          [3. Pursuant to such Assignment Agreement, the Assignee is required to
pay $                     to Assignor at or before 12:00 noon (local time of
Assignor) on the Effective Date in immediately available funds.]

                  Very truly yours,    
 
                JPMORGAN CHASE BANK, N.A., individually and as Agent    
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   

66



--------------------------------------------------------------------------------



 



                  [CONDUIT]    
 
           
 
  By:        
 
     
 
        Authorized Signatory    

          [The foregoing is hereby consented to:    
 
        FERRELLGAS RECEIVABLES, LLC    
 
       
By:
       
Name:
 
 
   
Title:
       

67



--------------------------------------------------------------------------------



 



EXHIBIT VI
FORM OF MONTHLY REPORT
Monthly Report as of [Date]
For [date]

                         
Originator—specific data:
 
I.
      Receivables Rollforward                  
 
                 
Ferrellgas, L.P.
 
      Beginning Receivables            
 
      Add: Invoices            
 
     
Finance Charges
           
 
     
Debit Memos
               
 
      Less: Cash Collections                
 
     
Credit Memos (Note 1)
               
 
     
Charge-offs
               
 
      Total Receivables               0   
II.
      Summary Aging Schedule                  
 
                 
Ferrellgas, L.P.
 
      Current                
 
      30-60 days from invoice (all )                
 
      61-90 days from invoice                
 
      > 91 days from invoice                
 
      Total Receivables               0   
III.
      Ending G/L Balance                  
IV.
      Eligible Receivables                  
 
                 
Ferrellgas, L.P.
 
      Total Receivables (Note 2)               0 
 
          “Eligible Receivable” definition (Note 3):            
 
      Less: Non — U.S. Receivables   (i)            
 
     
Receivables of Affiliates
  (i)            
 
     
Government Receivables > 2% of Outstanding Balance
  (i)            
 
     
Obligors of Defaulted Receivables (10%) (Note 4)
  (ii)            
 
     
Defaulted Receivables > 60 days from invoice
  (iii)           0 
 
     
30-60 day receivables > 25% of bucket
              n/a 
 
     
Rec.w/ terms > 30
  (iv)            
 
     
Originator Obligations not fully performed
  (xvi)            
 
     
Bankrupt Obligors
  (xvi)            
 
     
Other Ineligible
  (v-xv & xvii)            
 
     
Customer Deposits
  (vii)            
 
     
Excess Concentrations (from Section VII below)
  (xviii)           0 
 
      Pool Receivables Balance               0 
 
     
Less: $9,000,000 May — November / $1,000,000 any other time
               
 
      Pool Receivables Ending Balance               0   
V.
      Capital Availability                  
 
  A)   Purchaser’s Interest on Last Day of Settlement Report Period            
   
 
      Pool Receivables               $0 
 
      Reserve Percentage x Pool Receivables       20.00%    — 
 
      Pool Receivables — Required Reserves               $0 
 
      Max Capital Outstanding on Last Day of Settlement Period                
 
      Actual Capital Outstanding on Last Day of Settlement Period (Jupiter
Securitization Corp.)                
 
      Actual Capital Outstanding on Last Day of Settlement Period (Fifth Third
Bank)                
 
      Asset Interest (sum of the Receivables Interest and the Contributed
Interest)               $0 
 
      Purchaser Interest (cannot exceed 100%)                  
 
  B)   Purchaser’s Interest on Submission Date of Settlement Report            
   
 
      Pool Receivables               $0 
 
      Less: Reserve Percentage x Pool Receivables       20.00%    — 
 
      Available for Funding               $0   
 
      Max Capital Outstanding on Submission Date of Settlement Report          
     
 
      Actual Capital Outstanding on Submission Date of Settlement Report
(Jupiter Securitization Corp.)                
 
      Actual Capital Outstanding on Submission Date of Settlement Report (Fifth
Third Bank)                
 
      Asset Interest (sum of the Receivables Interest and the Contributed
Interest)               $0 
 
      Purchaser Interest (cannot exceed 100%)                

68



--------------------------------------------------------------------------------



 



Monthly Report, page 2 of 2

                     
VII.
  Compliance                

                 
3-Month Rolling Average:
    3-Month Average Delinquency Trigger Ratio (less than: 11.0% May — Oct / 9.1
% May — Nov ) (Note 5)            
 
      Current month delinquency ratio   #DIV/01    
 
      One month prior delinquency ratio            
 
      Two month prior delinquency ratio                   3-Month Average
Charged-off Trigger Ratio (less than 0.90%) (Note 6)            
 
      Current month default ratio            
 
      One month prior default ratio            
 
      Two month prior default ratio                   3-Month Average Dilution
Trigger Ratio (less than 2.40% Nov — June / 2.75% July — October) (Note 7)      
     
 
      Current month dilution ratio            
 
      One month prior dilution ratio            
 
      Two month prior dilution ratio                   3-Month Average > 90 day
from invoice trigger ratio (less than 25% June — Nov/ 16.5% Dec — May) (Note 9)
           
 
      Current month ratio   #DIV/01    
 
      One month prior ratio            
 
      Two month prior ratio                   Purchaser’s Interest Calculation
on Submission Date of Settlement Report Must Be <100%            
 
      Calculation     0.00 %    
 
      Paydown Requirement   FALSE    
 
      Paydown Submitted            
 
      New Purchaser’ Interest/ In Compliance              
 
  Occurrence of any other Termination Event (Section 7.1)   No              
VIII.
  Obligor Concentration Limits                  

                                                      Obligor                  
      Name                         (Note 8)   — 5 Largest Central Remit Accounts
:   2% Concentration Limit   Ferrellgas, L.P.   Excess Concentrations
1
  Schwans       $ —             $0  
2
  Altman Specialty Plants       $ —             $0  
3
  Pepsi       $ —             $0  
4
  Yellow Freight       $ —             $0  
5
  R&L Carriers       $ —             $0  
 
      TOTAL           0      $0  

 

Notes:      1.   Credit memos should be completely reported in the “current”
bucket and not aged.   2.   Total Receivables in Section IV., is equal to the
lesser of Total Receivables in Section I, II or the Ending G/L Balance in
Section III.   3.   Eligibility criteria refers to the specified section in the
“Eligible Receivable” definition referenced in the Receivables Interest Sale
Agreement.   4.   A Receivable of which the Obligor is the Obligor of any
Defaulted Receivable which in the aggregate constitute more than 10% of all
Receivables of such Obligor.   5.   The Delinquency Trigger Ratio is defined as:
Outstanding Balance of all Delinquent Receivables (receivables 61 -90 days from
invoice)/ the current month’s Outstanding Balance of all Receivables (per the
aging).   6.   Charged-off Trigger Ratio is defined as: (Charged-off
Receivables) / Total monthly sales 6 months prior.   7.   Dilution Trigger Ratio
is defined as: current month Dilution (Credits less Debits + other Dilution) /
total sales the prior month.   8.   The Concentration Limit for an individual
obligor is 2% of the Outstanding Balance of Eligible Receivables.   9.   The
greater than 90 days from invoice trigger is: the three month rolling average of
the receivables greater than 90 days from invoice / Total Receivables.

The undersigned hereby represents and warrants that the foregoing is a true and
accurate accounting with respect to the outstandings as of [date] in accordance
with the Second Amended and Restated Receivables Purchase Agreement dated as of
June 6, 2006 and that all Representations and Warranties are restated and
reaffirmed.

             
 
  Signed by:             Title:   Senior Vice President & Chief Financial
Officer

69



--------------------------------------------------------------------------------



 



SCHEDULE A
COMMITMENTS

      Committed Purchaser   Commitment
JPMorgan Chase Bank, N.A.
  The commitment amount shall be on any date, the amount set forth opposite such
date below:

         
May 31-September 30
  $ 42,500,000  
October 1-31
  $ 50,000,000  
November 1-30
  $ 55,000,000  
December 1-February 14
  $ 80,000,000  
February 15-28
  $ 77,500,000  
March 1-7
  $ 75,000,000  
March 8-14
  $ 72,000,000  
March 15-21
  $ 69,000,000  
March 22-28
  $ 66,000,000  
March 29-April 4
  $ 63,000,000  
April 5-18
  $ 60,000,000  
April 19-May 2
  $ 55,000,000  
May 3-16
  $ 50,000,000  
May 17-30
  $ 46,250,000  

     
Fifth Third Bank
  The commitment amount shall be on any date, the amount set forth opposite such
date below:

         
May 31-September 30
  $ 42,500,000  
October 1-31
  $ 50,000,000  
November 1-30
  $ 55,000,000  
December 1-February 14
  $ 80,000,000  
February 15-28
  $ 77,500,000  
March 1-7
  $ 75,000,000  
March 8-14
  $ 72,000,000  
March 15-21
  $ 69,000,000  
March 22-28
  $ 66,000,000  
March 29-April 4
  $ 63,000,000  
April 5-18
  $ 60,000,000  
April 19-May 2
  $ 55,000,000  
May 3-16
  $ 50,000,000  
May 17-30
  $ 46,250,000  

70



--------------------------------------------------------------------------------



 



SCHEDULE B
DOCUMENTS TO BE DELIVERED TO THE AGENT ON OR PRIOR TO THE
INITIAL PURCHASE

1.   Amendment No. 1 to Second Amended and Restated Receivable Interest Sale
Agreement and Subordinated Note.   2.   Executed copies of this Agreement, duly
executed by the parties thereto.   3.   Copy of the Resolutions of the Board of
Directors of Seller certified by its Secretary authorizing Seller’s execution,
delivery and performance of this Agreement and the other documents to be
delivered by it hereunder.   4.   Copy of the Resolutions of the Board of
Directors of the General Partner and the Servicer certified by its Secretary
authorizing the Servicer’s execution, delivery and performance of this Agreement
and the other documents to be delivered by it hereunder.   5.   Organization
Documents of Seller and certified by the Secretary of State of Delaware on or
within thirty (30) days prior to the initial Incremental Purchase.   6.   Good
Standing Certificate for Seller issued by the Secretaries of State of:

  a.   Delaware   b.   Missouri

7.   A certificate of the Secretary of Seller certifying the names and
signatures of the officers authorized on its behalf to execute this Agreement
and any other documents to be delivered by it hereunder.

8.   A certificate of the Secretary of Servicer and the General Partner
certifying the names and signatures of the officers authorized on its behalf to
execute this Agreement and any other documents to be delivered by it hereunder.

9.   Evidence that UCC financing statements, have been filed in all
jurisdictions as may be necessary or, in the opinion of the Agent, desirable,
under the UCC of all appropriate jurisdictions or any comparable law in order to
perfect the ownership interests contemplated by this Agreement.

10.   Time stamped receipt copies of proper UCC termination statements, if any,
necessary to release all security interests and other rights of any Person in
the Asset Interest previously granted by Seller.

11.   A favorable opinion of legal counsel for the Seller Parties reasonably
acceptable to the Agent which addresses such matters as the Agent may reasonably
request:

12.   The Agent’s Fee Letter.

71



--------------------------------------------------------------------------------



 



13.   The Purchasers’ Fee Letter.

14.   A Monthly Report as of April 30, 2006.

15.   Reliance letters in respect of the bankruptcy opinions delivered under the
Receivables Interest Sale Agreement and bring-down/reliance letters in respect
of the corporate/UCC opinion delivered under the Receivables Interest Sale
Agreement.

72